Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 1 of 189

                          EXHIBIT A                                 1
               UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS
                                              C.A. NO.:   18-cv-11187
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
TIM BALLINGER,
           Plaintiff,
V.
TOWN OF KINGSTON, MAURICE J. SPLAINE,
and ROBERT H. FENNESSY, JR.,
           Defendants.
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


             DEPOSITION OF MAURICE J. SPLAINE
              Law Office of Joseph L. Sulman
              391 Totten Pond Road, Suite 402
               Waltham, Massachusetts 02451
                        December 13, 2018
                   10:08 a.m. - 3:50 p.m.




JENNIFER M. VAILLANCOURT,
Professional Shorthand Reporter



                        Dunn Reporting Services, Inc.
                             617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 2 of 189


                                                                         2
 1                         APPEARANCES
 2   ON BEHALF OF THE PLAINTIFF:
     JOSEPH L. SULMAN, ESQ.
 3   Law Office of Joseph L. Sulman
     391 Totten Pond Road
 4   Suite 402
     Waltham, Massachusetts 02451
 5   617.521.8600
     jsulman@sulmanlaw.com
 6
 7
     ON BEHALF OF THE DEFENDANT:
 8   BRADFORD N. LOUISON, ESQ.
     Louison, Costello, Condon & Pfaff, LLP
 9   101 Summer Street
     Boston, Massachusetts 02110
10   617.439.0305
     blouison@lccplaw.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 3 of 189


                                                                         3
 1                        INDEX PAGE
 2   DEPOSITION OF MAURICE J. SPLAINE
     EXAMINATION                                                  PAGE
 3   BY MR. SULMAN                                                 4
 4                       EXHIBIT INDEX
     EXHIBIT               DESCRIPTION                           PAGE
 5   Exhibit 1   Employee list                                    29
     Exhibit 2   Collective bargaining agreement                  39
 6   Exhibit 3   OSHA letter                                      46
     Exhibit 4   Fax                                              48
 7   Exhibit 5   E-mail                                           52
     Exhibit 6   Post-shooting Incident Procedures                60
 8   Exhibit 7   Duties and responsibilities                      62
     Exhibit 8   Task survey analysis                             63
 9   Exhibit 9   Hearing transcript                               68
     Exhibit 10 Internal investigation                            72
10   Exhibit 11 Notice of disciplinary action                     75
     Exhibit 12 Arbitration decision                              77
11   Exhibit 13 Hearing transcript                                78
     Exhibit 14 Answers to interrogatories                        86
12   Exhibit 15 Statement transcript                              90
     Exhibit 16 Notice of paid leave                              93
13   Exhibit 17 March 21, 2017 medical note                      102
     Exhibit 18 March 27, 2017 letter                            103
14   Exhibit 19 April 3, 2017 letter                             107
     Exhibit 20 Answers to interrogatories                       107
15   Exhibit 21 Notice of sick leave                             112
     Exhibit 22 Neurology evaluation                             116
16   Exhibit 23 Order to provide medical                         122
     Exhibit 24 Order to attend independent medical              130
17               exam
     Exhibit 25 Independent medical examination                  132
18               report
     Exhibit 26 Grievance                                        139
19   Exhibit 27 August 8, 2017 addendum                          140
     Exhibit 28 September 11, 2017 addendum                      143
20   Exhibit 29 Notice of injured-on-duty status                 149
     Exhibit 30 Injured on duty policy                           152
21   Exhibit 31 Position statement                               153
     Exhibit 32 January 3, 2016 - July 2, 2016 shift             154
22               bid
     Exhibit 33 July 3, 2016 - December 31, 2016                 156
23   Exhibit 34 E-mail                                           158
     Exhibit 35 Retirement application                           161
24   Exhibit 36 Supplemental information                         163


                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 4 of 189


                                                                           4
 1   DEPOSITION OF MAURICE J. SPLAINE
 2   DECEMBER 13, 2018
 3   PROCEEDINGS:
 4                           MR. SULMAN:           Counsel, before we
 5   begin, can we agree to what's known as the usual
 6   stipulations?
 7                           MR. LOUISON:           Yes.
 8                           MR. SULMAN:           That is we'll reserve
 9   objections to form and motions to strike till trial.
10                           MR. LOUISON:           Yes.
11                           MR. SULMAN:           Does the witness want
12   30 days to read and sign?
13                           MR. LOUISON:           Yes.
14                           MR. SULMAN:           Waive notary?
15                           MR. LOUISON:           Yes.
16                    MAURICE J. SPLAINE, the deponent, having
17   been satisfactorily identified and duly sworn by the
18   Notary Public, was examined and testified as follows:
19              EXAMINATION
20              BY MR. SULMAN:
21       Q.     Sir, can you please state your name for the
22   record?
23       A.     It's Maurice, M-A-U-R-I-C-E, middle initial
24   is J as in Joseph, last name is Splaine,



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 5 of 189


                                                                             5
 1   S-P-L-A-I-N-E.
 2       Q.     And, Chief, where do you reside?
 3       A.     Town of Kingston.
 4       Q.     Can you give your address?
 5                           MR. LOUISON:           No.      I'm going to
 6   object.    It's probably the only thing I'll object to,
 7   but the statute provides that addresses of police
 8   officers are not to be public record, so I don't want
 9   to put it on there.
10                           MR. SULMAN:           That's fine.
11                           MR. LOUISON:           Kingston's good, and
12   I'll make sure that he appears for anything.
13                           MR. SULMAN:           Okay.      That's fine.
14                           MR. LOUISON:           Thank you.
15       Q.     Are you married, sir?
16       A.     Yes.
17       Q.     What's the name of your wife?
18       A.     Beth.
19       Q.     Any children?
20       A.     Yes.
21       Q.     And I don't need their names, but what are
22   their ages?
23       A.     24 and 22.
24       Q.     Do any of them live with you?



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 6 of 189


                                                                             6
1        A.     Well, the oldest does.               The youngest will
2    next week.
3        Q.     For vacation?
4        A.     He will be graduating from college in
5    December -- well, December.
6        Q.     Good for him.        Good for you.           Good for him?
7    Him?
8        A.     Yes.
9        Q.     Is this your first wife?
10       A.     Yes.
11       Q.     How long have you been married?
12       A.     Since -- well, I got to do the math, since
13   1991.
14       Q.     What's your date of birth?
15       A.     2-10-63.
16       Q.     Have you ever had your deposition taken
17   before?
18       A.     I've been at depositions, yes.
19       Q.     Have you ever given a deposition before?
20       A.     Yes.
21       Q.     So you probably know the process, but let me
22   just go over it a little bit.               As you know, I
23   represent Tim Ballinger in a lawsuit against you and a
24   former town manager Mr. Fennessy and the Town of



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 7 of 189


                                                                         7
1    Kingston about certain allegations.
2               So the process here is I'm going to ask you
3    some questions, and you've taken an oath to answer the
4    questions truthfully to the best of your ability, is
5    there anything today that may prevent you from doing
6    that?
7        A.     No.
8        Q.     It's important that you answer all those
9    questions verbally rather than with a head nod or head
10   shake or anything nonverbal because the court reporter
11   here is taking everything down.                 Is that okay?
12       A.     Yes.
13       Q.     It's also very important that you understand
14   the questions I ask, so if I ask a question and it's
15   unclear, either because I mumble or it's just a
16   confusing question, please ask me to rephrase it.
17   Otherwise, it will appear in the transcript that you
18   understood the question.            Okay.
19       A.     Okay.
20       Q.     Also, it's very important that we don't
21   speak over each other, so please let me ask my
22   question to the punctuation, and in turn I will do my
23   best to let you finish your answer fully to the
24   period.    Okay.



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 8 of 189


                                                                         8
 1       A.     Okay.
 2       Q.     Good.
 3              If you need to take a break for any reason,
 4   stretch your legs, use the restroom, speak to your
 5   attorney, that's fine.           I just ask that if there's a
 6   question pending, you need to answer the question
 7   first before taking a break.                Okay.
 8       A.     Understood.
 9       Q.     Have you ever been a party to a lawsuit
10   other than in your capacity as a member of the police
11   department?
12       A.     No.
13       Q.     Other than in matters involving Susan
14   Munford or Tim Ballinger, have you ever been a party
15   to a lawsuit?
16       A.     No.
17       Q.     Have you ever given testimony in court other
18   than in matters -- in matters concerning police
19   department matters?
20       A.     I don't understand what you're.
21       Q.     So I assume as a police officer, you've
22   given testimony in court; right?
23       A.     That's correct.
24       Q.     Have you ever given testimony in court as a



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 9 of 189


                                                                         9
 1   private citizen?
 2       A.     No.
 3       Q.     And when did you start working for the
 4   Kingston Police Department?
 5       A.     1988 I was appointed as a civil service
 6   permanent intermittent police officer.
 7       Q.     Was that from a civil service list?
 8       A.     Yes.
 9       Q.     Was that your first police job?
10       A.     Yes.
11       Q.     What did you do before that?
12       A.     I went to college and I worked part-time
13   jobs.
14       Q.     Where did you go to college?
15       A.     Boston College.
16       Q.     When did you graduate?
17       A.     1985.
18       Q.     What was your degree in?
19       A.     Political science.
20       Q.     And where did you graduate high school?
21       A.     Silver Lake Regional High School.               That's in
22   Kingston.
23       Q.     Is that a technical high school?
24       A.     No.



                             Dunn Reporting Services, Inc.
                                  617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 10 of 189


                                                                          10
1          Q.   Is that the Kingston Public High School?
2          A.   Well, it's -- at the time, it was a
3    four-town regional school that consisted of the towns
4    of Kingston, Pembroke, Halifax, and Plympton.
5          Q.   Is it still around?
6          A.   It still is, but Pembroke left the region,
7    and they have their own school system now.
8          Q.   So it's a regional high school.
9          A.   Yes, it is.
10         Q.   Is it where high school students in Kingston
11   go?
12         A.   Yes.
13         Q.   How long were you a permanent intermittent
14   at Kingston before you became full-time?
15         A.   I was appointed as a full-time permanent
16   intermittent officer in 1990, and then in 1991 I
17   became a full-time civil service patrol officer.
18         Q.   What's the difference between full-time
19   intermittent and simply a permanent intermittent?
20         A.   Permanent intermittent you're basically an
21   employee at will.        You work when they call you, then
22   an opening developed in 1990, and they decided to fill
23   it at that time with a full-time permanent
24   intermittent officer.           I think it was a budgetary



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 11 of 189


                                                                          11
 1   decision.
 2        Q.     And as a full-time permanent intermittent,
 3   are you working a regular shift?
 4        A.     Regular 40-hour shift, yes.
 5        Q.     Are you a member of the union?
 6        A.     No.
 7        Q.     Did you attend the academy at that point?
 8        A.     I attended the -- well, the reserve academy
 9   would have been prior to that, but, you know, the
10   full-time academy back then -- back then they used to
11   get waivers where they were postponed by your
12   attendance.
13               I went to the -- I ended up getting laid off
14   in 1992 due to lack of funds, rehired in 1993, and
15   that's when I went to the academy.
16        Q.     So you went to the reserve academy in 1988.
17        A.     Yes.
18        Q.     And you were hired as a full-time in '91 but
19   laid off in '92.
20        A.     That's correct, and rehired in '93.
21        Q.     And then the academy then was --
22        A.     Was in '93.
23        Q.     Okay.    Was there any break in your
24   employment since 1993?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 12 of 189


                                                                          12
 1        A.     No.
 2        Q.     Who was the police chief in Kingston in
 3   1993?
 4        A.     Michael DeCapua.
 5        Q.     Can you spell that for me?
 6        A.     Michael I can, M-I-C-H-A-E-L, and DeCapua,
 7   D-E, capital C, A-P-U-A, something like that.
 8        Q.     What was the next change in your position
 9   after you left the academy?
10        A.     In 1996, I was appointed as the DARE
11   officer.     I held that position for 10 or 11 years.
12   1996 I was also promoted to a provisional sergeant.
13   In 1998 --
14        Q.     Can I stop you there for a second?
15        A.     Yeah.
16        Q.     You said you held the position of DARE
17   officer for how long?
18        A.     It was either 10 or 11 years.
19        Q.     And was that continuous?
20        A.     Yes.
21        Q.     You didn't switch positions.
22        A.     I would have switched positions, but I
23   maintained being the DARE instructor.
24        Q.     And was that full-time?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 13 of 189


                                                                          13
 1               What I mean is every day you went to work,
 2   were you the DARE officer?
 3        A.     No.    It was basically a -- one or two days a
 4   week I would go to the school.
 5        Q.     Was it -- is the DARE officer the same thing
 6   as a school resource officer or is it different
 7   positions?
 8        A.     Kind of back in the day it was.              It was
 9   basically community relations, teach the kids about,
10   you know, dangers of alcohol, tobacco products, that
11   type of thing.
12               There was a lot of social type of work,
13   teaching the kids how to get along, conflict
14   resolution, that type of thing.
15        Q.     Is that the job that has now morphed into
16   the school resource officer?
17        A.     Not really.        The DARE officer was aimed at
18   the elementary school kids.                The school resource
19   officers now are aimed towards the middle school and
20   the high school.
21        Q.     Are those two jobs separate now?
22        A.     The DARE officer position's gone.
23        Q.     Is there a school resource officer position
24   in Kingston?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 14 of 189


                                                                          14
 1        A.     Yes.
 2        Q.     Is that a full-time position?
 3        A.     Yes.
 4        Q.     Like, it's every day you do that?
 5        A.     Well, there is another person that does it,
 6   yes.
 7        Q.     That's what I'm saying, and every day he
 8   does it.
 9        A.     Yes.    That just went into effect this last
10   August.     Prior to that, it was done on a part-time
11   basis.
12        Q.     Is that a five and two schedule for him?
13        A.     Yes.
14        Q.     So it needs to be because it's at the
15   school; right?
16        A.     Yes.
17        Q.     When I say five and two --
18        A.     I know what you mean.
19        Q.     -- that -- you know what I mean, but the
20   reader won't.
21               Five and two meaning it's five days on
22   during Monday through Friday and then the weekends
23   off?
24        A.     That's correct.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 15 of 189


                                                                          15
 1        Q.     And you say that became a full-time position
 2   last August.       You mean August 2017?
 3        A.     No.
 4        Q.     You mean this most recent August?
 5        A.     Yeah, four months ago.
 6        Q.     Who holds that position now?
 7        A.     Richard Allen.          Allen is spelled A-L-L-E-N.
 8        Q.     So that position can be patrol or sergeant.
 9        A.     Yes.
10        Q.     And Mr. Allen is a patrol officer.
11        A.     That's correct.
12        Q.     So going back to your job, you said in 1996
13   you became the DARE officer.
14        A.     That's correct.
15        Q.     And at some point, you were promoted to
16   provisional sergeant.
17        A.     That's correct.
18        Q.     When was that?
19        A.     Again, in 1996.
20        Q.     And provisional means, it wasn't from a
21   test; right?
22        A.     Well, it was from a test, but -- and it was
23   from the civil service list, but the department at
24   that time decided they wanted to have lieutenants'



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 16 of 189


                                                                          16
1    positions, so they made provisional lieutenants, and I
2    ended up filling a provisional sergeant's position.
3               And when the next test came out in 1998,
4    that's when I was made a full-time sergeant because
5    they're -- you know, the provisional lieutenants ended
6    up becoming the, you know, full-time lieutenants.
7         Q.    Who was the chief at the time you became
8    full-time sergeant?
9         A.    Gordon, last name is Fogg, F-O-G-G.
10        Q.    What was the next change in your position?
11        A.    2001, I became the detective sergeant, and
12   in 2004 --
13        Q.    Can I stop you there?
14        A.    Okay.
15        Q.    When you're a detective sergeant, are you
16   assigned to the detective division?
17        A.    Yes.
18        Q.    Who was in charge of the detective division?
19        A.    I would have been.
20        Q.    So there's no lieutenant in charge of it.
21        A.    That's correct.
22        Q.    Was Fogg still the chief at the time?
23        A.    Yes.
24        Q.    What was the next change in your assignment?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 17 of 189


                                                                          17
 1        A.     In 2004, I was promoted to lieutenant.
 2        Q.     Full-time?
 3        A.     Yes.
 4        Q.     From -- and is lieutenant civil service in
 5   Kingston?
 6        A.     Yes.
 7        Q.     Is it a bargaining unit?
 8        A.     No.    They -- they kind of treat it as a
 9   bargaining unit, but it's basically two independent
10   contracts that are kind of negotiated as a bargaining
11   unit, but they're not 150E employees.
12        Q.     So there's two lieutenants in Kingston.
13        A.     That's correct.
14        Q.     And they have individual contracts.
15        A.     They have the same contract, but they're --
16   they're identical to each other.
17        Q.     So they each have a contract, but it's the
18   same contract.
19        A.     Yes.
20        Q.     And there's no deputy chief or captain.
21        A.     No.
22        Q.     Has there ever been?
23        A.     No.
24        Q.     Who was the other lieutenant at the time you



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 18 of 189


                                                                          18
 1   became lieutenant?
 2        A.     Thomas Kelley.
 3        Q.     And was Fogg the chief at the time?
 4        A.     Yes.
 5        Q.     And then what was the next change in your
 6   position or assignment?
 7        A.     2013 I became the chief of police.
 8        Q.     And is that when -- or is that because chief
 9   Fogg retired?
10        A.     No.    In 2004, Chief Fogg retired around
11   September or so.        Lieutenant Kelley was named the
12   interim chief, but he didn't want the full-time
13   position.
14        Q.     He passed it up.
15        A.     It wasn't -- he didn't even apply for it.
16   He didn't want it, and they hired a member from
17   outside the department.
18        Q.     Who did they hire?
19        A.     Joseph J. Rebello, R-E-B-E-L-L-O.
20        Q.     Where did he come from?
21        A.     Like, everywhere.            The position prior was
22   from the Massachusetts Town of Stow, but he held the
23   chief of police positions in multiple communities
24   before that.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 19 of 189


                                                                          19
 1        Q.     In Massachusetts?
 2        A.     Yes.
 3        Q.     And how long was Rebello chief?
 4        A.     He was the chief from 2005 to 2013.
 5        Q.     And other than you and Lieutenant Kelley,
 6   did anyone else serve as lieutenants under Chief
 7   Rebello?
 8        A.     No.
 9        Q.     And why did Rebello leave the position as
10   chief, as far as you know?
11        A.     Age, age and years.
12        Q.     Just retired?
13        A.     Yes.
14        Q.     Was it completely voluntary?
15        A.     Yes.
16        Q.     How did you get along with him?
17        A.     Very well.
18        Q.     Now, is the chief position in Kingston civil
19   service?
20        A.     No.
21        Q.     And what was the process of you becoming
22   chief?
23               Was it an assessment center, simply an
24   interview?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 20 of 189


                                                                          20
 1               What was it?
 2        A.     They interviewed four candidates in open
 3   session of the board of selectmen's meeting.
 4        Q.     Any other internal candidates?
 5        A.     Yes.
 6        Q.     Who else?
 7        A.     They were all internal candidates.
 8        Q.     All internal.         Okay.
 9               Was Lieutenant Kelley one of them?
10        A.     Yes.
11        Q.     So at that time, he decided to apply.
12        A.     Yes.
13        Q.     What was -- Strike that.
14               Who else was a candidate?
15        A.     James Sauer, S-A-U-E-R, he was a sergeant,
16   Robert C. Wells, W-E-L-L-S, he was a sergeant,
17   Lieutenant Kelley, and myself.
18        Q.     And were there any tests, written tests for
19   anything?
20        A.     No.
21        Q.     Other than the interview with the selectmen,
22   what other steps did the selection process entail?
23        A.     I wouldn't know.            I just know we had an open
24   interview in open forum public meeting.                  I don't know



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 21 of 189


                                                                          21
 1   what other criteria the board of selectmen set.
 2        Q.     Did you have to fill out any application or
 3   write anything?
 4        A.     A cover letter and resume.
 5        Q.     You didn't have to write up any type of
 6   vision or anything like that.
 7        A.     No.
 8        Q.     And as far as you know, were you the number
 9   one choice by the selectmen?
10        A.     Well, I got the job.               It was originally a
11   two to two vote out of a five-member board.                  One
12   person had to abstain.
13        Q.     Who was that?
14        A.     Sergeant Susan Munford who sat on the board
15   of selectmen.
16        Q.     She abstained.          Okay.
17               Because she was a member of the department?
18        A.     Yes.
19        Q.     At that time, was there any ongoing dispute
20   between she and you?
21        A.     No.
22        Q.     Were the two votes that were against you in
23   favor of one other candidate?
24        A.     Yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 22 of 189


                                                                          22
 1        Q.     Who was it in favor of?
 2        A.     Robert Wells.
 3        Q.     Do you know how the tie was broken?
 4        A.     They -- one of the members switched the
 5   vote.
 6        Q.     Do you know who that was?
 7        A.     The chairman of the board switched his vote
 8   from Robert Wells to me.              His name was Joseph Casna,
 9   C-A-S-N-A.
10        Q.     C-A-S-N-A?
11        A.     That's correct.
12        Q.     Do you know why he switched his vote?
13        A.     I don't.
14        Q.     Did you ever ask him?
15        A.     No.
16        Q.     At the time of this vote, did you and Susan
17   Munford have a cordial -- well, strike that.
18               At the time of this vote, was there any
19   animosity or any ill will between you and Susan
20   Munford?
21        A.     No.
22        Q.     Going back to you becoming lieutenant, can
23   you describe all your duties and responsibilities as
24   lieutenant?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 23 of 189


                                                                          23
 1        A.     Whatever the chief advised me to do.                 I was
 2   in charge of the maintenance of the building,
 3   maintenance of the cruisers, the budget, you know,
 4   personnel issues, in charge of radios, liaison with
 5   the schools, I mean.
 6        Q.     Well, so let me maybe ask you a different
 7   question.     There were two different lieutenants, you
 8   and Lieutenant Kelley.
 9        A.     That's correct.
10        Q.     Was there a division of responsibility
11   between you and Lieutenant Kelley?
12        A.     Basically, he was in charge of the
13   personnel, and I was in charge more of administrative
14   duties.
15        Q.     So in terms of oversight of patrol
16   sergeants, would that be Lieutenant Kelley?
17        A.     Day-to-day operation, yes.                   Yeah.
18        Q.     In terms of oversight of payroll, that would
19   be more you.
20        A.     I don't understand that type of a question.
21        Q.     Well, you said in charge of administrative
22   duties.     What fell under -- what fell under the
23   responsibility of administrative duties?
24        A.     Budgeting and scheduling.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 24 of 189


                                                                          24
 1        Q.     What about sick leave issues, things like
 2   that?
 3        A.     Usually that would be something reserved for
 4   the chief, but I would have input in it.
 5        Q.     What about maintenance of records, when, you
 6   know, sworn members were going out on sick leave and
 7   things like that?
 8        A.     It -- it -- it changed at different time
 9   periods.
10        Q.     And how did it change?
11        A.     Originally, if we're talking about injured
12   on duty, that originally was managed through the
13   selectmen's office through the town administrator.
14               And that changed, I believe, in 2008 when
15   there was a lack of real oversight from the board of
16   selectmen's office.          Chief Rebello wanted it handled
17   in-house at the police station.
18        Q.     Well, so how would members of the department
19   know that it was handled by the selectmen's office?
20        A.     I don't know what they knew.
21        Q.     Well, so if a member sent -- I guess what
22   I'm saying is, if a member was out on -- did you call
23   it IOD or 111F or what would you call it?
24        A.     Well, it's all inclusive, yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 25 of 189


                                                                          25
1         Q.    Well, I'm trying to understand the
2    terminology you would use with members.                  Would you say
3    --
4         A.    You could be injured on duty.
5         Q.    Okay.     Injured on duty.
6         A.    And if they met the criteria, that there was
7    an injury on duty that was no fault of their own, they
8    could be placed on, you know, 111F, and they would get
9    their pay without having -- with -- with tax relief.
10        Q.    Yeah.
11              So I'm just trying to figure out, if a
12   member has an injury and wants to send in a form
13   before 2008, would -- where would -- as far as you
14   know, where would they send the form in?
15              Would they send it to the department or to
16   the town hall?
17        A.    They wouldn't send us any forms.                Basically,
18   what would happen is that when the injury occurred,
19   the injured officer would have to, you know, notify
20   their supervisor.
21              They would have to file a report.                They
22   would have to go down to the hospital and be checked
23   out by a physician.
24              Any paperwork they got from the initial, you



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 26 of 189


                                                                          26
1    know, exam by the emergency room doctor, they would
2    bring back to me at the police station.
3               I would then forward that to the person at
4    town hall who was an administrative assistant in the
5    board of selectmen's office, and that's basically the
6    last I saw of anything.
7               If during the course of the period they were
8    out, the officer sometimes will bring me an out of
9    work note, and I would forward that to town hall as
10   well.
11              The police department never maintained any
12   medical records.       I don't even believe town hall
13   maintained them.       The Town of Kingston hired a vendor
14   to administer IOD claims.
15        Q.    What was the vendor's name?
16        A.    At that time, it was Cabot Risk I believe or
17   Cabot -- Cabot Risk I believe it was, and they would
18   be the IOD claims administrator.
19              They would be, you know, the company that
20   would make sure that if the officer needed some type
21   of medical treatment, that it was medically necessary,
22   they would negotiate, you know, a -- a pay schedule
23   with the medical provider, and then they would be the
24   ones that administered bills and cares.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 27 of 189


                                                                              27
1               The next usually correspondence that the
2    department would get would just be that the person
3    could return back to work without restrictions.
4         Q.    So a return to work from the doctor, that
5    would be sent to you.
6         A.    But that's all it would say.                  It would be a
7    one sentence usually on a -- on a form, and it usually
8    would be combined on the same type of form that would
9    say, you know, the person is out of work until such
10   and such a date, the person could come back and do
11   modified work or, you know, the person can come back
12   to work without restrictions.                That's usually as much
13   detail as we would get.
14        Q.    Well, I mean, what happened if you got more
15   detail?
16        A.    We wouldn't.
17        Q.    Well, you said you wouldn't.                  What happened
18   if you would get more detail?
19        A.    That's speculative.             It didn't happen, I
20   mean.
21        Q.    How big is the department today, sworn
22   members?
23        A.    There's 25 sworn members.
24        Q.    Is that who are employed today or is that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 28 of 189


                                                                          28
 1   the positions that are allocated?
 2        A.     There's actually 24 positions right now that
 3   are filled, and there's one position that's open.
 4        Q.     And what rank is that?
 5        A.     It would be a sergeant's opening.               It's the
 6   Susan Munford position.             It's still in litigation.
 7        Q.     And so can you tell me the names of all the
 8   positions that are allocated, sworn positions?
 9        A.     There would be one chief, two lieutenants.
10        Q.     Yeah.
11        A.     Six sergeants.
12        Q.     Yeah.
13        A.     15 patrolmen.
14        Q.     And right now, there are actually serving 15
15   patrolmen, five sergeants, two lieutenants, and one
16   chief.
17        A.     Actually, there's four sergeants right now.
18        Q.     So there's only 23 positions filled.
19        A.     No.    There's an extra patrol position right
20   now.    I have two individuals in the police academy
21   right now, and, hopefully, when they graduate in the
22   spring, I'll be able to reinstate some sergeants'
23   positions.
24        Q.     Do you mean you are going to make a



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 29 of 189


                                                                                 29
 1   promotion from patrol to sergeant?
 2        A.     Yes.
 3        Q.     Is there a sergeants' list right now?
 4        A.     Yes.
 5        Q.     So how many officers are serving as patrol
 6   right now?
 7        A.     I'm not good at math.               It's either 16 or 17.
 8        Q.     Either 16 or 17 are serving as patrol right
 9   now?
10        A.     Excuse me.
11        Q.     Either 16 or 17 are serving as patrol right
12   now.    This might make it easier.
13                           (Exhibit-1, Employee list, marked
14   for identification.)
15        Q.     Sir, I've handed you what's been marked as
16   Exhibit 1 to your deposition.                  I'll represent to you
17   this is a page from the Kingston Police Department
18   website I downloaded, I believe, yesterday.                        Do you
19   recognize this?
20        A.     (Deponent viewing document.) No, but it's
21   not accurate.
22        Q.     Well, I'm sure it's not.                     It's dated
23   September 6, 2017 at the bottom.
24               Have you been on the Kingston Police



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 30 of 189


                                                                          30
1    Department website recently?
2         A.    No.
3         Q.    Well, again, I'm representing to you this is
4    what I downloaded from the website yesterday.                 Is this
5    a roster from the website of --
6         A.    (Deponent viewing document.) Yes.
7         Q.    -- of members of the police department as of
8    September 6, 2017?
9         A.    (Deponent viewing document.) Yes.
10        Q.    So can you update this roster as of today?
11        A.    (Deponent viewing document.) Yes.
12        Q.    So looking at the top, administration -- and
13   we can ignore the nonsworn officers, the nonsworn
14   employees -- you're still the police chief, and Thomas
15   Kelley is still the lieutenant; right?
16        A.    (Deponent viewing document.) That's correct.
17        Q.    The criminal investigation bureau is Robert
18   Wells, lieutenant, and Ryan Calter and Michael Skowyra
19   still in the bureau?
20        A.    (Deponent viewing document.) Yes.
21        Q.    And is Officer Calter and Officer Skowyra,
22   are those patrol officers?
23        A.    Yes.
24        Q.    Now, under sergeant, Sergeant Ballinger has



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 31 of 189


                                                                          31
1    been voluntarily retired by the -- by Kingston; right?
2         A.    I believe they refer to it as an involuntary
3    accidental disability retirement.
4         Q.    Now, are the remaining four sergeants the
5    four sergeants you just mentioned?
6         A.    (Deponent viewing document.) Yes.
7         Q.    That's Sergeant Potrykus, P-O-T-R-Y-K-U-S,
8    Sergeant Morgan, Sergeant Bateman, and Sergeant Sauer;
9    correct?
10        A.    (Deponent viewing document.) That's correct.
11        Q.    And they're still serving.
12        A.    That's correct.
13        Q.    Now, the patrol officers below that, I don't
14   need to name them all, are they all serving as patrol
15   offices?
16        A.    (Deponent viewing document.) The top one is
17   no longer there.       He too is retired on an involuntary
18   disability retirement.
19        Q.    And when did he retire?
20        A.    I believe I got the notification it was
21   either in January or February of '18.
22        Q.    And it was -- you said it was in -- was it
23   involuntary?
24        A.    Yeah.     That's what -- that's what the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 32 of 189


                                                                              32
 1   process is called, yes.
 2        Q.     You said --
 3        A.     If the employee --
 4        Q.     I'm sorry.
 5               You said you got the notification, meaning
 6   notification that it was final.
 7        A.     That it was final, yes.
 8        Q.     When did you initiate it?
 9        A.     I believe March of 2017.                     It takes almost a
10   year to process a claim.
11        Q.     Other than that officer, are the remaining
12   sworn officers current?
13        A.     They are all there.              Then there would be two
14   additions, would be the two people that are in the
15   recruit academy.
16        Q.     And what are their names?
17        A.     Martin McDonald, M-C-D-O-N-A-L-D, and then
18   Zachary, last name is Francis, F-R-A-N-C-I-S.
19        Q.     Thank you.
20               And how do you pronounce the patrol officer
21   who's listed first on this page?
22               How do you pronounce his last name?
23        A.     (Deponent viewing document.) Silva.
24        Q.     Silva.     Okay.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 33 of 189


                                                                          33
 1        A.     S-I-L-V-A.
 2        Q.     Okay.    I think it's -- I couldn't tell.
 3               Now, was his involuntary retirement
 4   application sent to the board of selectmen; do you
 5   know?
 6        A.     Yes.    Yes.
 7        Q.     The whole thing?
 8        A.     Yes.
 9        Q.     With the medical -- all the medical
10   information?
11        A.     I don't know what medical information would
12   be disseminated to the board of selectmen.                  I -- I
13   don't believe they get the whole packet.
14               I mean, the packet is prepared by our labor
15   counsel.     I don't know if he e-mailed the board of
16   selectmen the entire packet or just that the
17   disability retirement had been, you know, processed.
18   I just don't know.
19        Q.     Okay.    What are the various special
20   positions that are available to patrol officers?
21        A.     They just signed a new collective bargaining
22   agreement, and I -- off the top of my head, I don't
23   know them all.       There's, like, 10 new positions that
24   they just negotiated.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 34 of 189


                                                                          34
1         Q.    Are they different than the old positions?
2         A.    Yes.    They added some.
3         Q.    Are they the same as in the sergeants'
4    contract?
5         A.    Both contracts are basically identical, and
6    they both have clauses in them that say there's
7    management rights, that I can make, you know, a
8    patrolman or a sergeant, assign them a specialty
9    assignment.
10              And it says, basically, a specialty
11   assignment could be from the patrol contract, from the
12   sergeants' contract, or neither.
13        Q.    And the specialty positions are the same for
14   patrol or sergeant.
15        A.    There's more in the patrolman contract now.
16        Q.    Is canine officer one?
17        A.    Yes.
18        Q.    And what is --
19        A.    I believe that's only in the patrol
20   contract.
21        Q.    And what is a canine officer position?
22        A.    It's basically a patrolman position who
23   works a four and two work schedule but has a dog.
24        Q.    And it's a specially trained dog; right?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 35 of 189


                                                                            35
1         A.    Yes.
2         Q.    Does that -- does that canine officer have
3    any specialized duties because he has the specially
4    trained dog?
5         A.    He could be called out for -- you know, on
6    an as-need basis if they needed, you know, a dog for
7    tracking or, you know, lost child or something like
8    that.
9               But, you know, you know, they all basically
10   have the same, you know, duties and assignments.                     They
11   have to, you know, do the essential functions of
12   patrol.    They have to be able to do that before they
13   can do a specialty position.
14        Q.    We talked about school resource officer
15   before; correct?
16        A.    Yes.
17        Q.    Is that a patrol or a sergeant or just a
18   patrol officer?
19        A.    I believe that's just in the patrol
20   contract.
21        Q.    And that's a five and two schedule; right?
22        A.    It is now, yes.
23        Q.    And what are the duties and responsibilities
24   of a school resource officer?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 36 of 189


                                                                          36
1         A.    It's kind of a -- a detailed duty
2    description where he acts as, like, the liaison
3    officer between the school and the police.                  He offers
4    guidance.     He'll assist with teaching of classes.
5               They try to steer clear of using the school
6    resource officer as any type of, like, disciplinarian.
7    That should be a school function, not a police
8    function.
9               He does community outreach with the students
10   and parents.      He'll, you know, attend different school
11   events.    It's a rather lengthy, you know, job duty
12   description.
13        Q.    Is there a document that describes the job?
14        A.    Probably there is, yes.                He -- he went to
15   the training for a school resource officer, and I know
16   that he has a plethora of documents that he obtained
17   from that training.         It was a one-week 40-hour
18   training school.
19        Q.    And when did he attend this?
20        A.    He attended it in August.
21        Q.    And this is Officer Allen.
22        A.    That's correct.
23        Q.    Do you recall any of those specialty
24   positions in the patrol officer contract?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 37 of 189


                                                                          37
 1        A.     I believe the specialty positions are
 2   detective, prosecutor, school resource officer,
 3   canine.
 4               Then there are -- the ones that were just
 5   added were part-time specialty positions, which were
 6   very generous with -- you know, that were just given.
 7   It was, like, if they had an assignment with SEMLAC
 8   which is the Southeastern Mass.
 9        Q.     It's a SWAT team.
10        A.     Well, it does more than SWAT.                It's a
11   regional law enforcement group that we're part of.
12   They do search and rescue, SWAT, motorcycle.
13               The school resource officer is part of the
14   division.     The detectives are part of a division, so
15   it's very comprehensive.
16        Q.     It stands for Southeastern Massachusetts Law
17   Enforcement.
18        A.     Council.
19        Q.     Council.      Okay.
20               So it's not just a SWAT team.
21        A.     That's correct.           SWAT is just one component
22   or one area of service that is available or members
23   could be part of.
24        Q.     So you can be a member of SEMLAC but not --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 38 of 189


                                                                          38
1    have nothing to do with the SWAT team.
2         A.    That's correct.           They could be on the search
3    and rescue team.       They -- like I said, they could be
4    in the detective unit.           School resource officers have
5    their own unit.       It's, you know, rather comprehensive.
6         Q.    And how do officers and sergeants get
7    assigned to the specialty -- to these specialties?
8         A.    Within the department?
9         Q.    Yes.
10        A.    They apply, submit a resume, and then we'll
11   interview the candidates, and then we'll choose, you
12   know, who we best think fits that role.
13        Q.    Is there a bidding process?
14        A.    Specialty positions are not a bid position.
15   It's -- they can apply for it, but it's not something
16   that is automatically granted by seniority.                It's
17   again by who we think will be the best candidate.
18        Q.    Now, you said the patrol officer position
19   refers to the prosecutor or is it the sergeants'
20   contract refers to the prosecutor?
21        A.    They both do.
22        Q.    They both do.         Okay.
23              Has a patrol officer ever served as the
24   police prosecutor?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 39 of 189


                                                                          39
 1        A.     Yes.
 2        Q.     And when was that?
 3        A.     The last full-time patrol officer that
 4   served that was Alan Cabral, C-A-B-R-A-L, and he
 5   retired in either 2009 or 2010.
 6                           (Exhibit-2, Collective bargaining
 7   agreement, marked for identification.)
 8        Q.     Chief, I've handed you what's been marked as
 9   Exhibit 2. Do you recognize this as the CBA between
10   the Town of Kingston and the Superior Police Officers
11   Union?
12        A.     (Deponent viewing document.) Yes.
13        Q.     And that union is comprised of the
14   sergeants.
15        A.     Yes.
16        Q.     Lieutenants, as we said, have individual
17   contracts.
18        A.     That's correct.
19        Q.     And this contract was effective between the
20   period of July 1st, 2014 and June 30th, 2017.
21        A.     That's correct.
22        Q.     Was there another contract that --
23        A.     It's still in negotiations.
24        Q.     So this contract remains in effect.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 40 of 189


                                                                          40
1         A.    That's correct.
2         Q.    Because there's an evergreen clause in it or
3    what's known as a --
4         A.    Yes.
5         Q.    -- clause that keeps it in effect?
6         A.    Yes.
7         Q.    Did you help negotiate this contract?
8         A.    No.
9         Q.    You weren't part of it at all.
10        A.    Nope.
11        Q.    Can you turn to page 4 of the agreement, and
12   I'm referring to Article 7. Are you there?
13        A.    (Deponent viewing document.) Yeah.
14        Q.    This article concerns hours of work and
15   conditions.      Do you see that?
16        A.    (Deponent viewing document.) Yes.
17        Q.    And Article 7.0 describes how most shifts
18   are four and two, meaning four days on and two days
19   off, except the position of police prosecutor and DARE
20   community policing and school resource officer which
21   are the five and two; is that correct?
22        A.    (Deponent viewing document.) That's correct.
23        Q.    And that's consistent with what you just
24   testified.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 41 of 189


                                                                           41
 1        A.     Well, yeah.        It's -- that's also verbatim in
 2   the patrol contract as well.
 3        Q.     And it also says the police prosecutor will
 4   have all court holidays off; right?
 5        A.     (Deponent viewing document.) Yes.
 6        Q.     Now, in Section 7.2, it refers to
 7   departmental positions such as court prosecutor,
 8   safety officer, narcotics officer.                       Is there a
 9   position safety officer?
10        A.     (Deponent viewing document.) No.
11        Q.     Is there a position narcotics officer?
12        A.     No.    It uses the words "such as."
13        Q.     I understand.         I'm just asking.
14        A.     Okay.
15        Q.     When did you first start working with Tim
16   Ballinger?
17        A.     I believe he was hired in 1998.
18        Q.     And when did you start supervising him in
19   any way?
20        A.     I believe for a short period of time when I
21   was a midnight sergeant, he worked for me for a brief
22   period of time.
23        Q.     When were you a midnight sergeant?
24        A.     It would have been between -- probably in



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 42 of 189


                                                                          42
 1   1998.
 2        Q.     When you say, "a brief period of time," do
 3   you mean a matter of months?
 4        A.     Probably, yes.
 5        Q.     And when you became lieutenant, did you
 6   supervise him?
 7        A.     He would have been supervised by Lieutenant
 8   Kelley.     I mean, I would have -- if he had an issue
 9   and I was working during the day, he could have, you
10   know, come up to me and asked me something, but,
11   again, Lieutenant Kelley was basically in charge of
12   the patrol division.
13        Q.     So you didn't consider him a direct report.
14        A.     No.    In fact, his direct report would have
15   been Sergeant Wells.
16        Q.     Well, not when he was a sergeant.
17        A.     Yeah.    So Sergeant Wells was the senior
18   sergeant, so he would have basically worked with
19   Sergeant Wells.
20        Q.     Even when sergeant -- even when Sergeant
21   Ballinger was a sergeant?
22        A.     Yes.
23        Q.     Well, did Sergeant Wells have the authority
24   to give orders to Sergeant Ballinger?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 43 of 189


                                                                            43
 1        A.     Yes.
 2        Q.     So --
 3        A.     Sergeant Wells was in charge of the
 4   detective division or court division, and Ballinger
 5   worked on a part-time basis under Wells in those
 6   capacities.
 7        Q.     Did you have any concerns with Sergeant
 8   Ballinger's performance?
 9        A.     At what period of time?
10        Q.     Let's say prior to his injury.
11        A.     What injury?
12        Q.     What injury?
13        A.     That's what I'm asking you.
14        Q.     Prior to his -- you know, his major injury.
15        A.     In 2006?
16        Q.     Yes.
17        A.     No.
18        Q.     How did you learn about his injury?
19        A.     Are we talking about the 2006?
20        Q.     Yes.    I think -- I mean, let's not play
21   games here.       You know there's a major --
22                           MR. LOUISON:            Excuse me.   There's
23   other injuries, so please don't start arguing with my
24   client --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 44 of 189


                                                                           44
 1                           MR. SULMAN:            I'm not arguing.
 2                           MR. LOUISON:            -- because you don't
 3   like the answer.
 4                           MR. SULMAN:            Well, I mean, Sergeant
 5   Ballinger has one major injury in his life.                  He was
 6   electrocuted.
 7                           MR. LOUISON:            You didn't ask him
 8   that.
 9        Q.     Okay.    How did you hear about his major
10   injury?
11        A.     It happened -- I believe it was on August
12   21st, 2006, and he reported that he was -- I don't
13   know exactly what he reported -- electrocuted, and
14   that he requested medical assistance and police
15   respond to the scene.
16        Q.     And he reported that directly to you.
17        A.     No, on the radio.
18        Q.     And you heard it on the radio.
19        A.     Yes.
20        Q.     And what actions did you take in your role
21   as lieutenant concerning this injury?
22        A.     That he got medical treatment at the
23   hospital.     We had the scene photographed.               Witnesses
24   were spoken to.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 45 of 189


                                                                           45
1               The sergeant on duty conducted an
2    investigation, wrote a report.                 When all the reports
3    were gathered both by the on-duty sergeant and medical
4    reports, I would have forwarded that to the town
5    administrator's office for processing.
6         Q.    Did you take -- did you have any
7    responsibility in regards to an investigation for
8    unsafe work environment?
9         A.    OSHA was notified.             OSHA came down and
10   investigated.
11        Q.    And did you have any responsibility running
12   that?
13        A.    No.
14        Q.    Well, how did you know that OSHA came down?
15        A.    'Cause if you have an injury that's --
16   happens, you know, on a work site, you have to notify
17   OSHA.
18        Q.    Who notified OSHA?
19        A.    The police department notified OSHA.
20        Q.    Did you notify them on behalf of the police
21   department?
22        A.    No, I did not.          It would have gone through
23   the emergency dispatch.
24        Q.    Were -- when OSHA contacted the police



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 46 of 189


                                                                          46
1    department, did they contact you?
2         A.    No.
3         Q.    At the time, what did you learn about
4    Sergeant Ballinger's injuries?
5         A.    I know that -- I know that he was
6    electrocuted.      I don't know the extent of his injuries
7    or his medical record or history.
8         Q.    I'm not asking you what you know now.
9               At the time, what did you learn about
10   Officer Ballinger's injuries?
11        A.    That he was out of work for a significant
12   period of time.
13        Q.    And you didn't learn anything more than that
14   about his specific injuries.
15        A.    No.
16                          (Exhibit-3, OSHA letter, marked for
17   identification.)
18        Q.    So I've handed you what's been marked as
19   Exhibit 3 in your deposition.                This is a letter to you
20   from Brenda Gordon, area director at U.S. Department
21   of Labor and Occupational Safety and Health
22   Administration, dated November 21st, 2006.
23              She writes, "Dear Lieutenant Splaine, in
24   response to your phone call about an electric shock



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 47 of 189


                                                                          47
 1   incident at an excavation site at 5 Spring Street,
 2   Kingston, Massachusetts, our Braintree area office
 3   conducted an on-site investigation to determine
 4   whether OSHA safety and/or health standards were
 5   violated."      Did I read that correctly?
 6        A.     (Deponent viewing document.) Yes.
 7        Q.     Do you recall having a -- calling OSHA about
 8   an excavation site at 5 Spring Street in Kingston,
 9   Mass?
10        A.     I don't recall this, no.
11        Q.     But you do recall there being an
12   investigation by OSHA; right?
13        A.     Yes.
14        Q.     Do you recall the result of the OSHA
15   investigation?
16        A.     No, I don't.
17               Can I just make a clarification?              I know
18   that there was litigation that took place after this,
19   and I believe they found some type of violations with
20   the contractor.        What they were, I don't know.
21        Q.     Now, did you know at the time -- I'm not
22   asking what you know now, but I'm asking at the time
23   did you know that Sergeant Ballinger was out on 111F
24   leave?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 48 of 189


                                                                           48
1         A.     Yes.
2                           (Exhibit-4, Fax, marked for
3    identification.)
4         Q.     Chief Splaine, I'm handing you what's been
5    marked Exhibit 4. This appears to be a fax transmittal
6    page with the name Lieutenant Splaine at the top, and
7    it's indicating there's two pages, and then the
8    following two pages -- and the next two pages we -- we
9    produced to the defendants to your attorney.
10               And these documents are dated April 7th,
11   2007, and the name at the top of the medical
12   documents, do you see, is Tim Ballinger?                 Do you see
13   that?
14        A.     (Deponent viewing document.) Okay.              Right.
15   Okay.     Yes.
16        Q.     Now, do you recall receiving fax or -- with
17   medical documents about Tim Ballinger around this
18   time?
19        A.     Yes.
20        Q.     Indicating that Mr. Ballinger could return
21   to work?
22        A.     (Deponent viewing document.) Which is on the
23   -- the last page here.
24        Q.     Do you recall receiving this?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 49 of 189


                                                                          49
1         A.    (Deponent viewing document.) Well, I don't,
2    I -- not till recently.            I mean, I don't recall this,
3    you know, from 11 years ago.
4         Q.    Well, so is it your testimony that you did
5    not receive this in 2007?
6         A.    No.    That's not what I said.
7         Q.    Okay.     So what is your testimony about
8    whether or not you received this in 2007?
9         A.    Well, I did receive it.
10        Q.    You did receive it in 2007.
11        A.    Yes.
12        Q.    And if you see on the first page, do you see
13   where it says, "mild PTSD symptoms"?
14        A.    (Deponent viewing document.) Yes.
15        Q.    Did you read that at the time?
16        A.    I don't recall.
17        Q.    But it's your testimony -- and I'm basing
18   this on your interrogatory answers -- that you weren't
19   aware that Mr. Ballinger or Sergeant Ballinger had
20   PTSD until his testimony in February 2017; right?
21        A.    This only says he has symptoms.               I don't
22   know anything about a diagnosis.
23        Q.    So I'm just asking you.
24        A.    Okay.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 50 of 189


                                                                          50
 1        Q.     You answered interrogatories in this case;
 2   right?
 3        A.     Yes.
 4        Q.     And those interrogatory answers -- and I can
 5   show them to you, if you want -- but in those
 6   interrogatory answers, you testified that you weren't
 7   aware that Sergeant Ballinger had PTSD until his
 8   testimony in February 2017; is that correct?
 9        A.     I didn't recall he had PTSD.
10        Q.     Now, were you aware around this time that
11   Sergeant Ballinger was cleared to return to work?
12        A.     Yes.
13        Q.     And he was cleared to return to work without
14   restrictions.
15        A.     That's correct.
16        Q.     And what did you understand his assignment
17   to be at this time?
18        A.     They had made a -- 'cause he was out, and we
19   were having financial issues within the department,
20   they made a temporary or acting police sergeant, and
21   they only usually change those positions in either
22   January or July.
23               Mr. Ballinger came back, I believe, sometime
24   in April.     The chief at the time just said you can



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 51 of 189


                                                                             51
1    work as a detective now until shift bid in July, and
2    he worked as a detective until July, then he went on a
3    uniform patrol assignment.
4         Q.    And is that what you've been told or is that
5    what you recall?
6         A.    That's what I recall.
7         Q.    When you say he was -- was he acting or
8    full-time at the time as sergeant?
9         A.    Who's that now?
10        Q.    Ballinger.
11        A.    Ballinger was a full-time sergeant.
12        Q.    Full-time sergeant.             Okay.
13        A.    Yes.
14        Q.    Because you just said -- you just referred
15   to something as acting.            I don't know why you
16   mentioned that.
17        A.    There was another individual.                 His name was
18   John Lind.     John Lind was put in an acting sergeant
19   position or a provisional sergeant's position to fill
20   the vacancy created by Ballinger's absence.
21        Q.    I see.
22        A.    And the chief didn't want to take him out of
23   that position when Timothy returned in April, so he --
24   he basically created an extra sergeant's position



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 52 of 189


                                                                            52
1    until July, you know.
2               And in July of that year, he made then
3    Sergeant Wells a full-time detective sergeant, and he
4    had Lind and Ballinger both work uniform patrol
5    positions.
6                           (Exhibit-5, E-mail, marked for
7    identification.)
8         Q.    Chief, I've handed you what's been marked as
9    Exhibit 5 in your deposition.                This is an e-mail from
10   Chief Rebello to an e-mail address that says KPDMA.
11   Do you recognize that e-mail address?
12        A.    (Deponent viewing document.) It would have
13   gone to everybody at the department.
14        Q.    That's what I thought.
15              The subject line is Sergeant Ballinger.                   The
16   e-mail says, "Timmy has been cleared to return to
17   work.     His return will be effective April 15th, 2007.
18   Sergeant Ballinger will be assisting with
19   investigations until further notice."
20              From this e-mail, it appears that Chief
21   Rebello was indicating that Sergeant Ballinger would
22   be, quote, assisting with investigations until further
23   notice.    Is it your testimony that that turned out not
24   to be true?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 53 of 189


                                                                          53
1         A.    It would have been until the July shift bid
2    of that year.      Like I said, he didn't want to take the
3    other person out of that position.
4         Q.    So as far as you know, Sergeant Ballinger
5    did assist with investigations until July.
6         A.    That's correct.
7         Q.    And then he was transferred to patrol.
8         A.    Yes.
9         Q.    Meaning a patrol sergeant?
10        A.    Yes.
11        Q.    Did you have any observations of Sergeant
12   Ballinger when he worked as a patrol sergeant?
13        A.    I'm sure I did.
14        Q.    Do you recall them?
15        A.    No.
16        Q.    Did anyone tell you about their observations
17   of Sergeant Ballinger as patrol sergeant?
18        A.    Not that I recall.
19        Q.    Did Chief Rebello consult with you about his
20   decision to make these assignments?
21        A.    Not that I recall.
22        Q.    I may have asked this -- or I don't think I
23   asked this, but you may have testified about this in
24   another way, but I just want to make sure.                Did you



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 54 of 189


                                                                          54
1    review any medical records from the time that Sergeant
2    Ballinger was injured on the job until his return to
3    work about Sergeant Ballinger?
4         A.    In this time period?
5         Q.    Yes.
6         A.    No.    I mean, other than the faxes that you
7    provided, we have no other records.
8         Q.    So I understand you're saying we have no
9    other records, but my question is more specific.
10              Do you recall reviewing any medical records
11   about Sergeant Ballinger from the time of his injury
12   until his return to work?
13        A.    I don't believe so.             I don't recall that I
14   did.
15        Q.    When you became chief, what was Sergeant
16   Ballinger's position?
17        A.    He worked as a patrol sergeant or patrol
18   supervisor two days a week, and then he filled in as a
19   detective sergeant two days a week.
20        Q.    And that was in 2013.
21        A.    He -- he -- yes.
22        Q.    When you became chief?
23        A.    I know that that's what he was when I became
24   chief.    He probably held that position prior to that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 55 of 189


                                                                            55
1    as well.
2         Q.    So he was patrol sergeant two days a week
3    and detective sergeant two days a week.
4         A.    That's correct.
5         Q.    And do you know what his duties were when he
6    was a detective sergeant?
7         A.    At that point, the full-time prosecutor Alan
8    Cabral had retired, so the detective sergeant's duties
9    included investigations and going to court.
10        Q.    And who performed those duties?
11        A.    Sergeant Wells went to court four days a
12   week or was detective four days a week, and Ballinger
13   would have gone two days a week.
14        Q.    So on the days that Ballinger was a
15   detective, he went to court.
16        A.    Yes.
17        Q.    So the two days he was detective, he was
18   effectively prosecutor.
19        A.    Well, if court was open.                 I mean, it could
20   have been weekends, and court wasn't open.
21        Q.    I see.     Okay.      Okay.
22              So the two days are just whichever two days
23   he worked.
24        A.    Yes, 'cause they worked, you know, again the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 56 of 189


                                                                          56
1    four and two rotation.
2         Q.    Right.     Okay.
3               Now, so when you became chief, did you make
4    any changes to Sergeant Ballinger's assignment?
5         A.    Not right away, no.
6         Q.    Were you aware of any limitations to
7    Sergeant Ballinger's ability to perform his job when
8    you became --
9         A.    No.
10        Q.    -- chief?
11        A.    No.
12        Q.    When did you first make any changes to
13   Sergeant Ballinger's assignment or position?
14        A.    I think it -- I got to do some backtracking
15   --
16        Q.    Sure.
17        A.    -- or explaining.            When Joseph Rebello was
18   chief, there was several retirements within the
19   department.
20              And because the town had financial issues,
21   they didn't fill them, so we went from a department of
22   24 patrol positions to 22.
23              And that's why the prosecutor position
24   wasn't filled, and it was combined with the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 57 of 189


                                                                          57
1    detective's position.
2               When I became chief, I fought to get the
3    positions restored, and I was successful in getting a
4    position back, one position back each year for two
5    years.
6               And that, I believe, would have been in
7    2015.     July of 2015 I was able at that point to
8    restore a prosecutor position.
9               And because Ballinger had worked down the
10   courts with Robert Wells, I, you know, put him in that
11   position, and Robert Wells was then promoted to
12   lieutenant.
13        Q.    So in 2015, Wells promoted to lieutenant.
14        A.    He may have been promoted 2014.               I'm not
15   quite sure, but it wasn't until I got the funding
16   in -- for the July of '15 that I was able to make a
17   prosecutor position.
18        Q.    And that was a full-time position.
19        A.    Yes.
20        Q.    And who did you put in that position?
21        A.    Ballinger.
22        Q.    And that is simply because he was the best
23   person for the job.
24        A.    Yes.    He had been it doing it, yes.             I don't



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 58 of 189


                                                                          58
 1   think anybody else applied for it either.
 2        Q.     And when he applied for that job, his
 3   schedule changed five days on, two days off.
 4        A.     That's correct.
 5        Q.     And it's five days on, Monday through
 6   Friday.
 7        A.     Yes, when court's open, yes.
 8        Q.     'Cause he has to be there for court?
 9        A.     Yes.
10        Q.     And what's your understanding of what he
11   does as the court prosecutor?
12        A.     He represents the town in, you know, any
13   criminal matter that, you know, originates in
14   Kingston.
15        Q.     And what court does --
16        A.     Unless it's a felony, then the DA's office
17   would handle that.
18        Q.     What court does he appear in?
19        A.     Plymouth District Court in Plymouth, Mass.
20        Q.     And is he in sort of -- so every day does he
21   go to the station first or does he go to court first?
22        A.     He would go to the station, pick up whatever
23   paperwork he would need, and then he would spend the
24   day at court.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 59 of 189


                                                                          59
1         Q.    And what type of paper does he pick up at
2    the station?      You have to talk to me like I don't know
3    what I'm -- like I don't know.
4         A.    Whatever would be on for the day.              If there
5    was an arrest overnight, there could be arrest
6    reports.
7               There could be cases that were ongoing where
8    he may have to bring down, you know, something for a
9    pretrial conference.          There could be a trial that day.
10              There could be motor vehicle hearings, you
11   know.     There could be a number of things that he might
12   have to pick up for paperwork.
13        Q.    So is he -- in his role as a police
14   prosecutor, is he writing up his own police reports
15   now or no?
16        A.    No.    He would be taking the reports that the
17   officers wrote and, you know, making sure that the
18   court received them.          At that time, they were faxing
19   stuff.    Now everything's electronically submitted.
20        Q.    And is he testifying himself now?
21        A.    There may be times that he would have to,
22   you know, read the report and give a synopsis before
23   the court as to what the officer's observations were.
24        Q.    But not his own observations?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 60 of 189


                                                                          60
1         A.    No.    Unless he -- unless it was a case that
2    he investigated as a detective.
3         Q.    And how often was he actually investigating
4    crimes as a detective at this point?
5         A.    I guess whatever the work -- workload was.
6    He'd be assigned different cases by Robert Wells or --
7    I don't know how many cases he was assigned at the
8    time.
9         Q.    Is there a PTSD policy in the police
10   department?
11        A.    Yes.
12        Q.    And is it a separate policy or is it part of
13   a larger policy?
14        A.    It's a separate policy.
15                          (Exhibit-6, Post-shooting Incident
16   Procedures, marked for identification.)
17        Q.    I'm handing you what's been marked as
18   Exhibit 6. This policy is called "Post-shooting
19   Incident Procedures."           Are you familiar with this
20   policy?
21        A.    (Deponent viewing document.) I mean, this
22   was a policy that was in effect, yes, you know.
23   There's a newer policy now.
24        Q.    Is there a newer policy that's actually



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 61 of 189


                                                                          61
1    titled post-traumatic stress disorder policy?
2         A.    I believe it is.
3                           MR. SULMAN:           So, Counsel, we
4    haven't received that.           I think that's --
5                           MR. LOUISON:            Okay.
6                           MR. SULMAN:           I think Chief Splaine
7    believes that -- well, let me ask the question.
8         A.    It may have gone into effect after Ballinger
9    had retired.      I don't know.           We get updated policies a
10   lot from the Massachusetts Police Chiefs Association,
11   and I don't know when that may have gone into effect.
12        Q.    Well, let me ask a more kind of pointed
13   question.     Was there a post-traumatic stress disorder
14   policy in effect during Tim Ballinger's employment
15   that you believe applied to his employment situation?
16        A.    This is -- this would have been the policy
17   that would have been in effect.
18        Q.    This is the policy that would have been in
19   effect.
20        A.    Yeah, when he was an employee.
21        Q.    Now, this policy we're looking at, if you
22   look under Roman numeral 1, the second paragraph, it
23   says, "The purpose of this policy is to provide
24   guidelines that should be uniformly applied following



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 62 of 189


                                                                           62
1    any officer involved shooting incident."                 Do you see
2    that?
3         A.    (Deponent viewing document.) Yes.
4         Q.    Now, Tim Ballinger was not involved in any
5    officer involved shooting incident; was he?
6         A.    No.
7         Q.    Is there any other policy that you believe
8    was in effect at the time of Sergeant Ballinger's
9    policy that you believe applies to his PTSD?
10        A.    No.    This would be the policy that would
11   contain PTSD.
12                          (Exhibit-7, Duties and
13   responsibilities, marked for identification.)
14        Q.    Chief, I've handed you what's been marked as
15   Exhibit 7 in your deposition.                Is this a policy issued
16   by the Kingston Police Department for the duties and
17   responsibilities of the various positions?
18        A.    (Deponent viewing document.) Yes.
19        Q.    And under Roman numeral -- sorry -- not
20   Roman numeral, but under number 1 it lists the duties
21   and responsibilities of sergeants.
22        A.    (Deponent viewing document.) Yes.
23        Q.    Did you send this document to any of the
24   medical professionals that evaluated Sergeant



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 63 of 189


                                                                          63
 1   Ballinger?
 2        A.     No.
 3                           (Exhibit-8, Task survey analysis,
 4   marked for identification.)
 5        Q.     Now, I've handed you what's been marked as
 6   Exhibit 8. Do you recognize this document?
 7        A.     (Deponent viewing document.) Yes.
 8        Q.     And what is this?
 9        A.     (Deponent viewing document.) This is a
10   document that's used to find out whether or not
11   officers can perform the essential functions of
12   certain positions.         This is something that's on the
13   civil service website.
14        Q.     And this is issued by the human resources
15   division.
16        A.     Of civil service, yes.
17        Q.     Not issued by Kingston; right?
18        A.     Not issued by -- no, by the Town of
19   Kingston's human resources, no.
20        Q.     And is this the document that you provided
21   to the medical professionals that evaluated Sergeant
22   Ballinger?
23        A.     (Deponent viewing document.) Yes.
24        Q.     And it says, "sergeant essential tasks."



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 64 of 189


                                                                          64
 1        A.     (Deponent viewing document.) Yes.
 2                           MR. SULMAN:            Off the record.
 3                           MR. LOUISON:            Sure.
 4                           (Brief break from 11:37 a.m. to
 5   11:45 a.m.)
 6        Q.     (BY MR. SULMAN) Did you ever communicate
 7   with the district attorney's office about Tim
 8   Ballinger?
 9        A.     I think you'd have to rephrase the question.
10   I don't...
11        Q.     What do you mean?
12               What don't you understand about the
13   question?
14        A.     I -- I don't believe I've ever had any
15   conversation specifically about Tim Ballinger, no.
16        Q.     Did you ever receive any feedback about Tim
17   Ballinger's work from the district attorney's office,
18   either positive or negative?
19        A.     No.
20        Q.     Did you ever receive any feedback from
21   magistrates or judges about Tim Ballinger, either
22   positive or negative?
23        A.     No.
24        Q.     Did you ever receive any feedback from the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 65 of 189


                                                                             65
1    public, such as victims of crime, about Tim Ballinger,
2    either positive or negative?
3         A.    No.
4         Q.    Did anyone in the department give you any
5    feedback about Tim Ballinger's work as a prosecutor,
6    either positive or negative?
7         A.    No.
8         Q.    How long has Susan Munford been an employee
9    of the department?
10        A.    How long was Susan Munford an employee?
11        Q.    Yeah.     Yeah.
12        A.    After Ballinger, 2003 or '04, somewhere in
13   there.    2003 I believe she was hired.
14        Q.    She was hired.
15        A.    Yeah, as a full-time officer.                 She worked
16   prior to that as a permanent intermittent officer and
17   a police matron.
18        Q.    What's a police matron?
19        A.    If you have a female arrest, they'll bring
20   a -- you know, a female in to watch them.                   Under the
21   law, you can't have a male officer watch a female
22   that's in custody, but you could have a female officer
23   watch a male that's in custody.                  I don't write the
24   laws.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 66 of 189


                                                                          66
 1        Q.     Interesting.
 2               When did Susan Munford become a sergeant?
 3        A.     2005 I believe.
 4        Q.     At some point, did you become aware that
 5   they were long-term friends?
 6        A.     Yes.
 7        Q.     How did you become aware of that?
 8        A.     They just -- you know, it's a small
 9   department.      I mean, I mean, a lot of the people that
10   you work with you're also friendly with.
11               They both grew up in town, and, you know,
12   their families go back a long ways together.                  I
13   believe they've known each other since they were
14   little kids.
15        Q.     So is that well known in the department --
16        A.     Yes.
17        Q.     -- that they're long-term friends?
18        A.     Yes.
19        Q.     At some point, Susan Munford was suspended;
20   correct?
21        A.     Yes.
22        Q.     I'm not going to go in to detail about this,
23   but what was the basis for her initial suspension?
24        A.     I think it was on March 30th, 2016.               She



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 67 of 189


                                                                                 67
1    left the district courthouse.                She states that she
2    went home, opened her mail and found a notice that an
3    MCAD suit that she had filed against a previous town
4    administrator Mr. Jim Thomas was dismissed and that
5    she was responsible for court costs.
6               And when -- and I believe there was other
7    terminology that she thought meant that she had to
8    pay, you know, all the town's legal expenses as well.
9               So she left her house in an unmarked police
10   car that she had brought to court.                       In her words, she
11   then flew to town hall.
12              She went into the town administrator's
13   office, and she demanded that he fix this, that she
14   wasn't paying, you know, court costs.
15              She basically went on a verbal tirade,
16   depending upon what witness you listen to, that ranged
17   somewhere between 20 and 40 minutes where it was, you
18   know, just using a lot of profanities, throwing paper
19   at the town administrator, ripping stuff up, making
20   overly overt aggressive mannerisms and stuff.
21              While this was going on, she also would
22   simultaneously just break into tears.                       The witnesses
23   didn't know what to do because the witnesses, you
24   know, were the administrative assistant and a



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 68 of 189


                                                                            68
 1   secretary in the selectmen's office.                     That's
 2   technically their boss.
 3               They didn't want to call the police on the
 4   police, and it just went on, so that's the basis of
 5   the investigation that we conducted in regards to her
 6   conduct that day.
 7        Q.     And this was to then town manager Robert
 8   Fennessy; right?
 9        A.     That's correct.
10        Q.     And at some point, was there a hearing
11   regarding this suspension?
12        A.     Yes.
13        Q.     And Tim Ballinger testified at it.
14        A.     Yes.    It was a four-day hearing.
15                           (Exhibit-9, Hearing transcript,
16   marked for identification.)
17        Q.     Did you attend the hearings?
18        A.     No.
19        Q.     Did you keep apprised of them, I mean, of
20   what went on at the hearing?
21        A.     To an extent, I was briefed.
22        Q.     And how were you briefed?
23        A.     Labor counsel would have briefed me.                  On
24   occasion, Lieutenant Kelley would brief me as well.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 69 of 189


                                                                          69
1         Q.    And would Lieutenant Kelley brief you by
2    himself or in the presence of counsel?
3         A.    By himself.
4         Q.    So, now, I've handed you what's been marked
5    as Exhibit 9. This is a transcript from the matter of
6    Town of Kingston and Susan Munford dated January 28th,
7    2016.     It's testimony of Tim Ballinger.               Do you recall
8    that Tim Ballinger testified at the suspension
9    hearing?
10        A.    Yes.
11        Q.    And do you recall that he testified about
12   the time that he was present at Foxborough stadium
13   when -- or the stadium in Foxborough when Lieutenant
14   Kelley handed Susan Munford her notice of suspension?
15        A.    I don't know what he testified to.                I was
16   listed as a potential witness, so I didn't want to
17   know what other people said.
18        Q.    You were never apprised of his testimony.
19        A.    No.
20        Q.    Were you aware that he was testifying?
21        A.    I would know that, yes.
22        Q.    Were you aware of that at the time?
23        A.    Yes.    He was a witness that was called by
24   the union.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 70 of 189


                                                                               70
1         Q.    And you agree with me that Sergeant
2    Ballinger has a right to testify on behalf of the
3    union; right?
4         A.    Absolutely.
5         Q.    And he can't be punished for that; right?
6         A.    No.
7         Q.    And can you turn to page 69 of this, and
8    here I understand you say you didn't, you know, hear
9    anything about his testimony, but I just wanted to
10   read this into the record.
11              At line 12, he's asked a question of that
12   Lieutenant Kelley was on his way, and Sergeant
13   Ballinger answers.        "Yes.       So we waited probably
14   almost two hours.        When Lieutenant Kelley got there,
15   he came up to the car.           I've talked about this with
16   Lieutenant Kelley on many occasions.                      I was
17   insubordinate.       I was angry.          I was yelling.         I was
18   swearing.     I'm diagnosed with PTSD.                   I have issues,
19   but I always apologized after."
20              Did Lieutenant Kelley or anyone else around
21   this time inform you that Sergeant Ballinger mentioned
22   his PTSD diagnosis during this proceeding?
23        A.    No.
24        Q.    Did you end up testifying in this



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 71 of 189


                                                                          71
1    proceeding?
2         A.    In this particular one, no.
3         Q.    Now, as -- this 30-day suspension turned in
4    to a termination; correct?
5         A.    Well, there was a separate internal affairs
6    investigation that was conducted after this.                 That
7    resulted in the termination.
8         Q.    But it arose out of the Fennessy
9    interaction; correct?
10        A.    No.
11        Q.    Oh, it arose out of the evidence issue;
12   right?
13        A.    It arose out of her failing to properly
14   investigate four sexual assault cases and that she had
15   50-something pieces of evidence in her desk or in her
16   locker.
17        Q.    In any event, she never went back to work
18   after the suspension; right?
19        A.    That's correct.
20        Q.    Now, after this -- after Sergeant Ballinger
21   testified in June 28th, the next day you ordered an
22   investigation into his behavior; correct?
23        A.    Not because of the hearing, no.
24        Q.    I didn't ask why.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 72 of 189


                                                                          72
1         A.    Oh.
2         Q.    You ordered an investigation into his
3    behavior, right, the next day?
4         A.    It was -- it was in that time frame.               I
5    don't remember it was the exact next day.
6                           (Exhibit-10, Internal
7    investigation, marked for identification.)
8         Q.    I've handed you what's been marked as
9    Exhibit 10.      Is this the record -- well, strike that.
10              Do you recognize Exhibit 10 as records from
11   your investigation into an incident on June 28th, 2016
12   involving Sergeant Ballinger and Sergeant Potrykus?
13        A.    (Deponent viewing document.) Yes.
14        Q.    And the first page or two pages is the
15   letter you sent to Lieutenant Wells on June 29th
16   informing him that you received intelligence that
17   Sergeant Ballinger failed to report on time for his
18   scheduled midnight to eight a.m. shift on Tuesday,
19   June 28th; correct?
20        A.    (Deponent viewing document.) Yes.
21        Q.    And that was the same day as his testimony
22   in the suspension hearing for Sergeant Munford;
23   correct?
24        A.    Yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 73 of 189


                                                                          73
 1        Q.     And then the investigation that you ordered
 2   also concerned an interaction between Sergeant
 3   Ballinger and Sergeant Potrykus later that
 4   day; correct?
 5        A.     Earlier that day.
 6        Q.     Earlier that day.            Okay.
 7               And an allegation that Sergeant Ballinger
 8   failed to -- well, actually, charges that resulted
 9   later also concerned allegations that Sergeant
10   Ballinger failed to turn in his report on time;
11   correct?
12        A.     Well, that was a subsequent violation, but
13   prior they were only looking at whether or not he was
14   on time for work and whether or not he had a verbal
15   dispute with Sergeant Potrykus.
16        Q.     Now, is it fair to say that Sergeant
17   Ballinger is not the first sergeant or patrol officer
18   that has failed to report to work on time?
19        A.     That's fair to say, yes.
20        Q.     And not everyone is investigated; correct?
21        A.     That's correct.
22        Q.     And Sergeant Ballinger and Sergeant Potrykus
23   are of equal rank; right?
24        A.     Sergeant Potrykus is a senior sergeant.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 74 of 189


                                                                           74
 1         Q.    But they're equal rank; correct?
 2         A.    Yes.
 3         Q.    And while it may not be desirable, it's not
 4   uncommon for officers or sergeants to get into
 5   disagreements at work; is it?
 6         A.    I'll agree on that, yes.
 7         Q.    And every allegation of a disagreement at
 8   work is not investigated; right?
 9         A.    That's correct.
10         Q.    And Sergeant Potrykus didn't allege that
11   Sergeant Ballinger threatened him with violence; did
12   he?
13         A.    Yes, he did.
14         Q.    He alleged violence.
15         A.    I -- Sergeant Potrykus that day came into my
16   office, a 25-year plus veteran, I have never seen him
17   like he was.
18               He broke down crying.               He said that he was
19   legitimately concerned with his safety.                  He was so
20   upset that he called Lieutenant Kelley close to one
21   o'clock in the morning after he left the station, you
22   know.
23               A normal disagreement between workers, I
24   wouldn't, but I've never seen Potrykus react like



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 75 of 189


                                                                          75
 1   this.
 2                           (Exhibit-11, Notice of disciplinary
 3   action, marked for identification.)
 4        Q.     I'm handing you what's been marked as
 5   Exhibit 11 in your deposition.                  Now, this is your
 6   notice of disciplinary action to Sergeant Ballinger;
 7   right?
 8        A.     (Deponent viewing document.) Yes.
 9        Q.     Dated July 13th?
10        A.     (Deponent viewing document.) Yes.
11        Q.     Now, there's three alleged violations here;
12   correct?
13        A.     (Deponent viewing document.) That's correct.
14        Q.     The first is violation reporting for duty.
15   The second one is respectful treatment; correct?
16        A.     (Deponent viewing document.) That's correct.
17        Q.     And sticking with that one, you allege at
18   the bottom of the page that Sergeant Ballinger
19   gestured to Sergeant Potrykus in a physically
20   threatening manner; correct?
21        A.     (Deponent viewing document.) Yes.
22        Q.     Is that the extent of the threat of
23   violation that you allege Sergeant Ballinger made to
24   Sergeant Potrykus?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 76 of 189


                                                                            76
 1        A.     Potrykus said that he was waiving his finger
 2   and stuff at him too, that he was just out of control
 3   yelling at him talking about stuff like you're number
 4   one; I'm number two.           He was upset that a patrolman
 5   was the one that called him for being late not the
 6   sergeant.
 7        Q.     Is that the extent of the physical threat
 8   that you allege Sergeant Ballinger made?
 9        A.     Yes.
10        Q.     Now, you also find a violation of Section
11   3.2, directives and orders; correct?
12        A.     (Deponent viewing document.) That's correct.
13        Q.     And do you recall that Lieutenant Wells did
14   not recommend this violation?
15        A.     He kind -- Wells and Ballinger are very
16   close.
17        Q.     My question is simply:                Do you -- what you
18   recall -- do you recall that Lieutenant Wells did not
19   recommend this violation?
20        A.     I don't think that's exactly what he said.
21   I think what he said is that he sustained it, but he
22   was trying to legitimize it.
23        Q.     Well, did he or did he not recommend finding
24   this violation?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 77 of 189


                                                                          77
1         A.    He said it was sustained, yes.
2         Q.    He did.     Okay.
3               Do you recall that Sergeant Ballinger asked
4    Lieutenant Wells if he could -- if he could review his
5    statement with his union counsel, and Lieutenant Wells
6    said okay?
7         A.    I don't believe that's exactly what was said
8    either.
9         Q.    Now, this matter was appealed to
10   arbitration; correct?
11        A.    That's correct.
12        Q.    And the arbitrator vacated the discipline.
13        A.    Yes.
14                          (Exhibit-12, Arbitration decision,
15   marked for identification.)
16        Q.    I'm handing you what's been marked as
17   Exhibit 12.      Is this the arbitration decision?
18        A.    (Deponent viewing document.) Yes.
19        Q.    Was there any further appeal by the town of
20   this decision?
21        A.    No.
22        Q.    There's one part of the arbitrator's
23   findings that I'll read to you.                  I don't actually have
24   where it is, but the arbitrator writes, "The process



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 78 of 189


                                                                            78
 1   surrounding the Munford case caused tension and
 2   division among department members."                      Would you agree
 3   with that?
 4        A.     (Deponent viewing document.) Yes.
 5        Q.     Now, at some point, there was a hearing
 6   scheduled on Susan Munford's termination; correct?
 7        A.     Yes.
 8        Q.     Were you scheduled to testify in that?
 9        A.     Yes.
10        Q.     Did you testify before or after Tim
11   Ballinger testified?
12        A.     I didn't end up testifying in the
13   termination hearing.           I ended up testifying later and
14   in the arbitration proceedings.
15                           (Exhibit-13, Hearing transcript,
16   marked for identification.)
17        Q.     I'm handing you what's been marked as
18   Exhibit 13.      You were not present for this testimony;
19   were you?
20        A.     (Deponent viewing document.) I was.
21        Q.     You were.
22        A.     Yeah.    This testimony was held public.
23   There was an audience, and Sergeant Munford decided
24   she wanted it broadcast live on Facebook Live.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 79 of 189


                                                                          79
1         Q.    So you were watching it.
2         A.    I was in the room.
3         Q.    You were in the room.
4         A.    Yes.
5         Q.    And why did you choose to be present?
6         A.    The labor counsel advised me I should be.
7         Q.    And so during this testimony, did you hear
8    Sergeant Ballinger testify about any diagnosis that he
9    had?
10        A.    He testified about a lot of things.               Yes.    I
11   did hear that.
12        Q.    What did he testify about?
13        A.    He was asked questions about dates; he
14   couldn't remember.        He testified that he didn't recall
15   policies of procedures.
16              He testified that he was in an incident
17   involving Sergeant Potrykus where he had angry
18   outbursts.     It was kind of scary testimony listening
19   to him.
20              The hearing officer was asking him to
21   identify different dates, if he could be more specific
22   on when different things happened, he couldn't.
23              The hearing officer got frustrated with him
24   when he couldn't even recall what decades things



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 80 of 189


                                                                          80
1    happened in. He was just making really blanket
2    allegations, disparaging remarks against the whole
3    station.
4               And I was -- the concern is, is this, you
5    know, how he, you know, acts in court, is this how he
6    testifies down there.           I had some real major concerns
7    as to what I was witnessing.
8         Q.    What do you mean he was making disparaging
9    remarks about the whole station?
10        A.    He was alleging that nobody follows policies
11   and procedures; that nobody, you know, properly
12   cataloged evidence; that he saw evidence laying around
13   the station, things of that nature, things that just
14   weren't true.
15        Q.    Well, how do you know they weren't true?
16              Do you work in the evidence room?
17        A.    He said throughout the whole station.               I
18   walk through the station.             I don't go in the evidence
19   room.
20        Q.    And, I mean, one of the -- where is evidence
21   kept at the police station?
22        A.    It depends where in the process we have it,
23   you know.     At initial intake, the officers would write
24   a report, catalogue it, put it in an evidence locker,



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 81 of 189


                                                                          81
 1   a temporary storage unit.
 2               And then the evidence officers would then
 3   remove it and bring it down into the basement where
 4   the evidence room is.
 5        Q.     And why did that bother you so much that he
 6   was saying things that you believe weren't true about
 7   the evidence?
 8        A.     He was trying to, you know, kind of, like,
 9   scorch-and-burn testimony trying to protect Sergeant
10   Munford and saying that everybody didn't follow the
11   rules.
12               He was trying to paint the whole department
13   with a broad-brush which it's just not true.                  I mean,
14   it was really disheartening as to what he was saying
15   about his colleagues.
16        Q.     Is it fair to say that, you know,
17   maintaining evidence is an important function of the
18   police department?
19        A.     Yes.
20        Q.     If an investigation's done properly, you
21   don't want misinformation to be spread about it;
22   correct?
23        A.     That's correct.
24        Q.     And you would want the public to receive the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 82 of 189


                                                                                 82
1    correct information about it; right?
2         A.    That's correct.
3         Q.    The public has the right to know how the
4    police department is functioning; correct?
5         A.    Correct.
6         Q.    And this was -- this actually was a public
7    hearing; right?
8         A.    When you have a --
9         Q.    Well, I'm just wondering.                     You said this was
10   on Facebook; right?
11        A.    Yes.
12        Q.    So everybody in the public could see it;
13   correct?
14        A.    That's correct.
15        Q.    You didn't want the public to know or
16   believe that the police department was sort of, you
17   know, mishandling evidence; right?
18        A.    That's correct.           It was a public hearing
19   that Sergeant Munford chose to make public.                       It even
20   had representatives there from the district attorney's
21   office just to observe what was being said.
22              I mean, there was -- there was quite an
23   audience there.       She invited everybody to her
24   termination hearing at a board of selectmen's meeting



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 83 of 189


                                                                          83
1    where she went to the podium and invited everybody to
2    go.
3          Q.   Who from the district attorney's office was
4    there?
5          A.   I don't know.         He sent a couple
6    representatives.       I know there was a state trooper and
7    I believe some ADA.
8          Q.   So this was potentially embarrassing for
9    you.
10         A.   Yes.    Well, not only for me, but for him,
11   Sergeant Ballinger.
12         Q.   You mean for the entire department?
13         A.   Yes.
14         Q.   I don't have the entire transcript here, but
15   I can print it out if you want, but you recall what he
16   testified about.       He testified about it wasn't just
17   Susan Munford.       It was the whole evidence room, that
18   it was a mess, right, pretty much?
19         A.   Well, that's what he was alleging.
20         Q.   And you're saying it's not true.
21         A.   Well, the two of them, Munford and
22   Ballinger, were the evidence officers, and they were
23   responsible for maintaining, cataloging the evidence,
24   and they were in the process of redoing the evidence



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 84 of 189


                                                                          84
1    room for a long period of time.
2               When I became chief, I spent a lot of money
3    on the evidence room for a -- you know, equipment
4    upgrades, storage upgrades, things of that nature.                   I
5    basically told them you have carte blanche to do
6    whatever you want to get that room in shape.
7               It was also in the time frame where the
8    state was dealing with Annie Dookhan and all the cases
9    that were know, tainted because of her, you know, lack
10   of, you know, properly handling evidence, and I didn't
11   want that with us.
12              So they, you know, expanded the room in
13   size, expanded the process, and they showed me the
14   progress they were making and how they were cataloging
15   everything in the computer and putting things in
16   different shelves and bins so that the evidence could
17   be easily retrieved.
18              And that's what they were doing during this
19   period, so, you know, it wasn't as he alleged it was,
20   you know.
21        Q.    So I just want to make sure I understand
22   your testimony.       You're saying Sergeant Munford and
23   Sergeant Ballinger before this testimony showed you
24   that they were cataloging --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 85 of 189


                                                                              85
1         A.    Yes.
2         Q.    -- cataloging all the evidence.
3         A.    That's correct.           I bought them new printers,
4    computers, all that stuff were placed in the evidence
5    room to facilitate the job they were doing.
6         Q.    So I'm -- I want to understand a little bit
7    more about who was present from the public there.                     You
8    said a state trooper was present.
9         A.    There was a state trooper assigned to the
10   DA's office, yes.
11        Q.    Do you remember who that was?
12        A.    No, I don't.
13        Q.    Anyone else from the public that you recall
14   being present?
15        A.    There was probably 50 people in the room.
16        Q.    So I understand 50 people in the room.
17              How many of those were from Kingston?
18        A.    I would say probably about all of them.                   The
19   way the room was set up was like a courtroom.                 The
20   hearing officer would be where you were sitting.                     I
21   was here (indicating) with Lieutenant Kelley and labor
22   counsel.
23              Munford and her counsel were to the right of
24   us, and then all the people sat behind us, so I didn't



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 86 of 189


                                                                           86
1    want to keep looking, turning around to see who was in
2    the room.
3         Q.    Were most of them just audience members --
4         A.    Yes.
5         Q.    -- that were there to observe?
6         A.    Yes.
7         Q.    Was the whole department there?
8         A.    No.    There was nobody from the department
9    there.    It was citizens, media, you know.
10        Q.    Were they there as supporters of Susan, as
11   far as you know?
12        A.    I don't know what they're -- I couldn't
13   speculate as to why they were there.
14        Q.    Prior to this, had you had any conversations
15   with Lieutenant Kelley about Sergeant Ballinger's
16   PTSD?
17        A.    No.
18                          (Exhibit-14, Answers to
19   interrogatories, marked for identification.)
20        Q.    I'm handing you what's been marked as
21   Exhibit 14 in your deposition.                 Are these your answers
22   to interrogatories?
23        A.    (Deponent viewing document.) Yes.
24        Q.    Can you turn to the second to last page?                  Is



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 87 of 189


                                                                          87
1    that your signature there?
2         A.    (Deponent viewing document.) Yes.
3         Q.    Did you sign this under the pains and
4    penalties of perjury?
5         A.    (Deponent viewing document.) Yes.
6         Q.    Can you turn to Answer Number 3 on page 3?
7    Well, I guess this starts on number 2, the
8    interrogatory asks you to describe when you first
9    learned that the plaintiff had any physical or
10   psychological limitations, conditions, or impairments
11   resulting from the injury sustained on or about August
12   21st, 2006.
13              And your answer is -- and I'll read the last
14   paragraph -- "On February 17th, 2017, as part of an
15   appointing authority termination hearing of another
16   employee, the plaintiff disclosed that he had PTSD and
17   other medical limitations as a result of his injury in
18   2006."    What other medical limitations as a result of
19   his injury in 2006 did the plaintiff disclose during
20   that testimony?
21        A.    He talked about -- and his union attorney
22   brought it up -- that he had memory issues that he
23   couldn't remember anything.
24        Q.    Well, I'm sorry.           Did the -- did Sergeant



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 88 of 189


                                                                          88
1    Ballinger say he couldn't remember anything --
2         A.    Yes.
3         Q.    -- in his testimony?
4         A.    Yes.
5         Q.    He said he -- he literally said he couldn't
6    remember anything.
7         A.    Yes.    He said he wasn't familiar with
8    policies and procedures, rules and regulations, yes.
9         Q.    Did he say that during his testimony or
10   during his --
11        A.    Yes.
12        Q.    Let me finish my question.
13              Did he say that during his testimony or
14   during his follow-up interview with Lieutenant Kelley?
15        A.    During his testimony.
16        Q.    Are there any other medical limitations as a
17   result of Sergeant Ballinger's injury in 2006 that you
18   learned as a result of his testimony?
19        A.    Well, he stated he had PTSD and that he had
20   memory issues.       That was what he stated.
21        Q.    Now, if you could turn to Interrogatory
22   Number 6 on page 6, and I ask you here to describe in
23   complete detail as possible the basis for your
24   decision to place the plaintiff on administrative



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 89 of 189


                                                                          89
 1   leave on or about March 14th, 2017.
 2               You say, "On February 17th, 2017, the
 3   plaintiff provided testimony at a termination hearing
 4   for another member of the Kingston Police Department
 5   that he had memory issues, medical issues, and he was
 6   diagnosed with PTSD."            Are those memory issues and
 7   medical issues the same as you just testified about?
 8        A.     Yes.
 9        Q.     What action, if any, did you take after the
10   testimony on February 17th, 2017 as a result of
11   learning that the plaintiff had PTSD?
12        A.     I had Lieutenant Kelley conduct an interview
13   with Sergeant Ballinger to -- for clarification on
14   some of the things that he said.
15               It was an interview that was conducted in
16   the lieutenant's office, and Sergeant Ballinger had
17   union counsel with him.
18        Q.     Did you have that recorded?
19        A.     Yes.
20        Q.     After the interview, did you listen to the
21   recording or did you simply talk to Lieutenant Kelley
22   about it?
23        A.     I didn't listen to the recording.               I saw the
24   transcript that you have there.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 90 of 189


                                                                            90
1         Q.    Did you talk to Lieutenant Kelley about it
2    or did you simply look at the transcript?
3         A.    I looked at the transcript.                   I mean, I would
4    have had a brief conversation with him, but it was --
5    I looked at the transcript.
6                           (Exhibit-15, Statement transcript,
7    marked for identification.)
8         Q.    I'm handing you Exhibit 15.                   Exhibit 15 is a
9    transcript dated March 9th, 2017 interviewee Timothy
10   Ballinger.     Do you recognize this?
11        A.    (Deponent viewing document.) Yes.
12        Q.    Is this the transcript of the interview by
13   Lieutenant Kelley of Sergeant Ballinger with Leigh
14   Panettiere attending?
15        A.    (Deponent viewing document.) Yes.
16        Q.    Is this what you reviewed?
17        A.    (Deponent viewing document.) Yes.
18        Q.    Who drafted these questions?
19        A.    Labor counsel and Lieutenant Kelley.
20        Q.    Why did you have labor counsel draft these?
21        A.    Everything that usually we do that involves
22   any type of personnel action we're going to have labor
23   counsel review.
24              We want to make sure that we're not opening



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 91 of 189


                                                                                 91
 1   the town up to any liability.                  We also want to make
 2   sure that the person that's the subject of whatever
 3   the incident is has all their rights maintained as
 4   well.
 5        Q.     Were you involved in the drafting of these
 6   questions?
 7        A.     No.
 8        Q.     And so is it fair to say that you learned
 9   from this that Sergeant Ballinger was not being
10   treated at the time for any psychological disorder?
11        A.     That's correct, yes.
12        Q.     Now, Lieutenant Kelley near the bottom third
13   of the first page of the transcript indicates that he
14   has something from a Doctor Cass.                        Do you see that?
15        A.     (Deponent viewing document.) I believe that
16   the transcript has got the name wrong.
17        Q.     Right.     It's Doctor Katz.
18        A.     That's correct.
19        Q.     K-A-T-Z, is that it?
20        A.     Yes.
21        Q.     Do you know what he's referring to there?
22        A.     I believe it's some -- I believe there's a
23   document that said he has mild PTSD like symptoms or
24   something like that.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 92 of 189


                                                                          92
1         Q.    Do you believe that's the document we looked
2    at earlier today?
3         A.    I believe so.
4         Q.    So that's the document from March 7th, 2007
5    or the fax that we looked at earlier.
6         A.    Yes.    Yes.
7         Q.    Now, on the second to last -- or third to
8    last page, he's asked -- and this is Ballinger 1609 in
9    the bottom -- "Do you understand the Kingston Police
10   Department rules and regulations, policies and
11   procedures?"      Do you see that?
12        A.    (Deponent viewing document.) Yes.
13        Q.    He says, "Not all of them, no."               When are
14   members of the department, patrol officers, sergeants,
15   asked that question?
16        A.    When they get on the job, Lieutenant Kelley
17   goes over all the policies and procedures with every
18   new hire.     It's then up to them to maintain knowledge
19   of them, but he testified at the hearing that he
20   didn't remember any of them.
21        Q.    Understood.
22              But on an ongoing basis, are patrol officers
23   or sergeants tested on their understanding of the
24   Kingston Police Department rules and regulations?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 93 of 189


                                                                              93
 1        A.     No.
 2        Q.     Did you rely on this -- Strike that.
 3               When did you receive this transcript?
 4        A.     I don't -- I don't recall.                   I don't know.
 5                           (Exhibit-16, Notice of paid leave,
 6   marked for identification.)
 7        Q.     I'm handing you what's been marked as
 8   Exhibit 16.       This is a letter dated March 14th, 2017
 9   to --
10        A.     (Deponent viewing document.) Uh-huh.
11        Q.     -- Sergeant Ballinger from yourself
12   notifying Sergeant Ballinger of being placed on paid
13   administrative leave in order to provide medical
14   documentation.       It is, as you can tell, five days
15   after the interview.
16        A.     (Deponent viewing document.) Uh-huh.
17        Q.     Do you believe you got the transcript within
18   those five days?
19        A.     Probably.      Usually what happens is the
20   interview is recorded on a device where you can
21   download it on a computer and then send it to this
22   company and have it transcribed and given back the
23   next day or -- you know, which would have been Friday
24   or the Monday.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 94 of 189


                                                                          94
1         Q.    The transcription happens that quickly.
2         A.    Yes.
3         Q.    So my question is:             Did you rely on the
4    interview or a transcription of the interview in
5    making the decision to place Sergeant Ballinger on
6    paid administrative leave?
7         A.    It would have been one of the factors, yes.
8         Q.    And what about the interview or the
9    transcription caused you to place Sergeant Ballinger
10   on paid administrative leave?
11        A.    It was not only the transcript, but it was
12   his testimony that I witnessed at, you know, Munford's
13   hearing.
14              It caused a lot of concern for me, and, you
15   know, I wanted to find out whether or not he could do
16   the job and how well he could do the job.                That's why
17   we, you know, had him get doctors' notes.
18              I didn't want to just make a decision
19   willy-nilly.      I wanted to have some type of medical
20   foundation on which to base it on.
21        Q.    And what about the testimony caused you
22   concern?
23        A.    That when he testified that he had memory
24   issues where he couldn't identify what decade things



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 95 of 189


                                                                                95
1    took place in, where he said he wasn't familiar with
2    rules and regulations or policies and procedures,
3    those type of things.           That transcript doesn't even do
4    justice to what it was like in the room.
5         Q.    Now, who drafted this document?
6         A.    I did it for the most part, and I had it
7    reviewed by counsel.
8         Q.    And what counsel were you using?
9         A.    It would be labor counsel.                    It would be the
10   law firm of Clifford & Kenny.
11        Q.    And who from Clifford & Kenny?
12        A.    John Clifford.
13        Q.    And when you referred to labor counsel in
14   this deposition, are you referring primarily to John
15   Clifford?
16        A.    John Clifford basically handled all matters
17   involving Tim Ballinger, and then Jamie Kenny was
18   doing the Susan Munford proceedings.
19        Q.    Did labor counsel make any edits to this, as
20   far as you recall?
21        A.    I don't recall if they did.
22        Q.    Who drafted the questions 1 through 5?
23        A.    (Deponent viewing document.) I've had
24   numerous occasions where I've sent people out for



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 96 of 189


                                                                          96
 1   IMEs, and I have kind of a plethora of questions that
 2   I ask.
 3               And they've all been vetted through the, you
 4   know, counsel or through our IOD handler, so I just
 5   pick out questions that I think are relative to this
 6   particular, you know, situation.
 7        Q.     So you asked Number 1, "Does Sergeant
 8   Ballinger have post-traumatic stress disorder or a
 9   related condition?"
10        A.     (Deponent viewing document.) that's correct.
11        Q.     And you asked 2, "Does this condition
12   prevent Sergeant Ballinger from performing the
13   essential function of his job?"                   Correct?
14        A.     (Deponent viewing document.) Yes.
15        Q.     And then you attached a copy of the
16   essential duties of a police officer; right?
17        A.     That's correct.
18        Q.     When was the last time Sergeant Ballinger
19   wore a uniform in his job?
20        A.     Any time he worked an overtime shift.                I
21   mean, it could have been -- I'd have to go back and
22   review the schedule but probably within days of, you
23   know, him being out in March there.
24        Q.     When was the last time Sergeant Ballinger



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 97 of 189


                                                                          97
1    did a patrol?
2         A.    Again, I'd have to go back and review the
3    schedule, but it was probably, you know, in, you know,
4    March, February that year.
5         Q.    When was the last time he arrested someone?
6         A.    I don't know.
7         Q.    When was the last time he was involved in a
8    high-speed chase?
9         A.    I don't believe we've had any of those.
10        Q.    When was the last time he responded to a
11   crime in progress?
12        A.    Again, I'd have to review the logs.               I don't
13   know.
14        Q.    When was the last time he did a vehicle
15   stop?
16        A.    I don't know.
17        Q.    Do you know the last time he had to
18   physically restrain a resisting individual?
19        A.    No, I don't.
20        Q.    Do you know the last time he had to search a
21   building for individuals or weapons or fruits of a
22   crime?
23        A.    No, I don't.
24        Q.    Why did you send the essential duties of a



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 98 of 189


                                                                          98
1    police officer rather than a description of a
2    prosecutor?
3         A.    We don't have a description of a prosecutor.
4    They have to be able to do the essential functions of
5    their job before they can do an assignment within
6    their job.
7         Q.    For the past two years, his position has
8    been a prosecutor; right?
9         A.    Primarily, yes.
10        Q.    Did you think of writing up a job
11   description of prosecutor and sending it along with
12   this document?
13        A.    No.    'Cause I want to know if he can be a
14   police officer not a prosecutor.
15        Q.    Prior to February 17th, 2017, did you have
16   any intentions of reassigning Sergeant Ballinger from
17   prosecutor to -- back to patrol?
18        A.    Yes.
19        Q.    What were those intentions?
20        A.    It's a small department, and when Munford
21   was out, she was a shift supervisor two days a week
22   out of her -- you know, her rotation.
23              I'm bleeding money, you know, in overtime
24   costs.    I wanted to put him back in patrol so I didn't



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 99 of 189


                                                                          99
 1   have -- you know, be a patrol supervisor to eliminate
 2   overtime.
 3        Q.     And did you tell this to anyone?
 4        A.     Yes.
 5        Q.     Who?
 6        A.     I told this to the other sergeants.               I told
 7   it to the lieutenants.            I told it to labor counsel.
 8        Q.     Did you tell it to anyone before February
 9   2017?
10        A.     Well, he's in a position -- the prosecutor
11   position where I can't reassign until the next shift
12   bid that was put in in July.
13        Q.     I understand.
14               But did you tell this to anyone before
15   February 2017 before his testimony?
16        A.     No.    No, not prior to that, no.
17        Q.     When did you first tell that -- your
18   intention to reassign Sergeant Ballinger to patrol?
19        A.     The shift bids have to be put out by
20   contract 30 days prior, so I would have posted the
21   opportunity to bid on shifts in mid-May.
22               And by, like, May 31st, I have to post what
23   the shifts are going to be for July, so it would have
24   been in the -- you know, in May of 2017.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 100 of 189


                                                                             100
 1        Q.     Prior to you posting the shift bids, did you
 2   tell anyone your intention --
 3        A.     No.
 4        Q.     -- to reassign Sergeant Ballinger?
 5        A.     It would have been on the shift bids as to
 6   what the bids were, but, no.
 7        Q.     I understand that.
 8               But prior to that, did you tell Lieutenant
 9   Wells, Lieutenant Kelley, hey, I'm going to reassign
10   Sergeant Ballinger?
11        A.     No.
12        Q.     Did you know who Sergeant Ballinger was
13   going to provide these questions to?
14        A.     No.
15        Q.     Did you have a meeting with him when you
16   gave him this document?
17        A.     I didn't give it to him.                     Lieutenant Kelley
18   gave it to him.
19        Q.     And did Lieutenant Kelley -- did you have a
20   meeting with Lieutenant Kelley about this document?
21        A.     Just that, you know, I wanted him to give it
22   to Sergeant Ballinger.
23        Q.     And did you say to Lieutenant Kelley
24   anything about it?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 101 of 189


                                                                           101
1         A.     No.    I mean, I mean, I just gave him the
2    document to, you know, give to Sergeant Ballinger.
3    That was -- that's the end of it.
4         Q.     You didn't say anything else about it.
5         A.     No.
6         Q.     Did Lieutenant Kelley say anything to you?
7         A.     Not that I recall.
8         Q.     What do you recall Lieutenant Kelley telling
9    you about the interview on March 9th?
10        A.     I don't think we spoke very much about it
11   other than that he was sending the recording out to be
12   transcribed, and that was about it, you know, that he
13   confirmed that he had medical concerns, and he didn't
14   remember policies and procedures.
15               The only thing that I really remember in any
16   detail is that Attorney Panettiere wanted to make some
17   clarifications at the end, and Kelley said that, I
18   don't care what you have to say, this is over, and
19   that was it.
20        Q.     Do you know why Lieutenant Kelley said that?
21        A.     I don't.
22        Q.     But Lieutenant Kelley said that.             Do you
23   remember that from the audio or Lieutenant Kelley told
24   you that?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 102 of 189


                                                                           102
1         A.     I believe that after the interview, Attorney
2    Panettiere said something -- sent Lieutenant Kelley an
3    e-mail that wanted to make some type of clarification
4    to what Sergeant Ballinger meant by something.
5         Q.     And what was that clarification?
6         A.     I don't recall off the top of my head.                I
7    just know that he received an e-mail from her.
8         Q.     Did Lieutenant Kelley have any remarks about
9    that e-mail to you?
10        A.     No.
11        Q.     Is there anything else you recall that
12   either you said or Lieutenant Kelley said when you
13   discussed that interview?
14        A.     No.
15                           (Exhibit-17, March 21, 2017 medical
16   note, marked for identification.)
17        Q.     I'm handing you what's been marked as
18   Exhibit 17.       This is dated March 21st, 2017 Cove
19   Counseling PC.       It appears to be a note from Russell
20   Fry.    Do you recognize this as a note you received
21   concerning Sergeant Ballinger?
22        A.     (Deponent viewing document.) This was the
23   second medical report I received.                   The first one I
24   received was from Doctor Katz.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 103 of 189


                                                                           103
1         Q.     You can -- that's fine, if that's your
2    testimony.      I believe this is the first one, but --
3         A.     But it wasn't.         The first one I got was from
4    the other doctor who was talking about he could do
5    some things on the job, that he could be a prosecutor
6    and be on a SWAT team, but he had concerns about him
7    basically doing certain patrol functions.
8                And at that point, I figured Sergeant
9    Ballinger would be coming back to work, and then I got
10   this one that contradicted the other report.
11                           (Exhibit-18, March 27, 2017 letter,
12   marked for identification.)
13        Q.     Sir, I've handed you what's been marked as
14   Exhibit 18 in your deposition.                 This is dated -- the
15   date of service is March 27th, 2017.                     It's signed by
16   Doug Katz.      Is this what you're referring to as the
17   first report?
18        A.     (Deponent viewing document.) It must be, but
19   I know I received this one before I received that one.
20        Q.     That's fine.
21               And in this report from Doctor Katz that's
22   Exhibit 18 the third paragraph reads, "Overall, he has
23   been adapting, compensating to these symptoms since
24   his injury.      He's been able to perform his work at the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 104 of 189


                                                                             104
1    Kingston Police Department as a detective primarily
2    working on prosecution duties and the SWAT team mainly
3    at headquarters."        Did I read that correctly?
4         A.     (Deponent viewing document.) Yes.
5         Q.     And do you agree with me that Sergeant
6    Ballinger was working in the SWAT team at
7    headquarters?
8         A.     No.    The SWAT would be a -- if there was a
9    call out, they'd have to go to a high-risk situation,
10   and it would not be at the police station.                       It would
11   be whatever community in southeastern mass was having
12   the incident at the time.
13        Q.     But do you agree with me that as a member of
14   the SWAT team, he could work at a headquarters and not
15   actually be at the --
16        A.     No.    He would be at the scene.
17        Q.     And in the next paragraph, Doctor Katz says,
18   "I find that his neurological condition is stable
19   based on history and examination."                       Do you see that?
20        A.     (Deponent viewing document.) Yes.
21        Q.     And it says, "He has had some increase in
22   symptoms from time to time including more recently,
23   but I do not think there's a significant change in his
24   underlying condition."           Do you see that?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 105 of 189


                                                                           105
 1        A.     (Deponent viewing document.) Yes.
 2        Q.     He continues, quote, I believe he can
 3   continue to carry out his duties as a police officer
 4   and detective as he has performed these duties in the
 5   last few years.        Do you see that?
 6        A.     (Deponent viewing document.) Yes.               But what
 7   I'm concerned about is the next paragraph.
 8        Q.     He writes -- the next paragraph.               Okay.
 9        A.     (Deponent viewing document.) Yeah.
10        Q.     But do you agree with me that overall Doctor
11   Katz agrees he can return to work?
12        A.     In a limited capacity is what he's saying.
13        Q.     Right.
14               And that capacity he has been performing for
15   the last two years was court prosecutor?
16        A.     But he was also working as shift supervisor
17   on occasion on overtime, you know, so you got to make
18   sure that he can do the essential functions of a
19   police sergeant before he can go to court.
20        Q.     Now, it's your testimony that you received
21   the Doctor Katz report before -- that's Exhibit 18
22   before you received Doctor Fry's that's Exhibit 17.
23        A.     That's correct.
24        Q.     Why didn't you simply return Sergeant



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 106 of 189


                                                                           106
1    Ballinger to work after you received Doctor Katz's
2    report?
3         A.     'Cause I believe his union attorney told our
4    labor counsel that he was going to go see two doctors,
5    and I believe that she also was talking about
6    difficulty in him making appointments within the time
7    frame that was allotted.
8         Q.     Now, after you received what's been marked
9    as Exhibit 17, the report from Doctor Fry, did you
10   request more information?
11        A.     Yes.    And, again, labor counsel was in talks
12   with union counsel, and at that time she stated that
13   Ballinger was going to seek a disability retirement.
14        Q.     Ultimately Sergeant Ballinger did not seek
15   disability retirement; right?
16        A.     He has.
17        Q.     Well, he did not voluntarily seek disability
18   retirement; right?
19        A.     According to his counsel, he was going to
20   get further documentation from -- from his
21   psychologist here.
22               And the psychologist was asked to provide,
23   you know, documents talking about permanency, and
24   that's where they were going.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 107 of 189


                                                                              107
 1               And then -- I don't know -- a month or two
 2   later, the doctor said that it wasn't permanent that
 3   he couldn't work now.            I -- that's, you know, the
 4   medical documentation we received.
 5        Q.     So my question is simply:                     Sergeant
 6   Ballinger did not voluntarily seek disability
 7   retirement; did he?
 8        A.     He supposedly was at this time, but he
 9   eventually ultimately didn't.
10                            (Exhibit-19, April 3, 2017 letter,
11   marked for identification.)
12                            MR. LOUISON:           It's almost one
13   o'clock.
14                            (Brief break from 12:54 p.m. to
15   1:29 p.m.)
16                            (Exhibit-20, Answers to
17   interrogatories, marked for identification.)
18        Q.     (BY MR. SULMAN) Chief, I'm handing you
19   what's been marked as Exhibit 19.                        Exhibit 19 is
20   before you and is an April 3rd, 2017 letter from
21   Doctor Fry to yourself.             It's sort of a more detailed
22   version of the previous letter from Doctor Fry;
23   correct?
24        A.     (Deponent viewing document.) Yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 108 of 189


                                                                            108
 1        Q.     Do you recall how you received this?
 2        A.     (Deponent viewing document.) I don't know if
 3   it came in the mail or e-mail.                  I don't know.
 4        Q.     Well, do you recall what the circumstances
 5   are that you got a more detailed version of Doctor
 6   Fry's note?
 7        A.     I don't -- I didn't send a second notice to
 8   him or a second letter.             I don't know why he decided
 9   to author an additional letter.                   I don't recall.
10        Q.     At the top of his April 3rd, 2017 letter, he
11   writes, "I have responded to your notice of
12   administrative leave order to provide medical
13   documentation dated March 14th, 2017 answering five
14   questions pertaining to Sergeant Ballinger's fitness
15   for duty.      Further elaboration appears to be needed.
16   I apologize for not being more specific."                   Did you
17   ever ask for more information to Doctor Fry?
18        A.     Me, no.      But I know that labor counsel and
19   Ballinger's attorney were going back and forth.                       They
20   may have had a conversation asking for additional
21   information, but I didn't.
22        Q.     Well, did Sergeant Ballinger ever request to
23   return to work and was denied return to work because
24   of a lack of information?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 109 of 189


                                                                           109
1         A.     No.
2         Q.     Can I ask you to turn to Exhibit 20?               These
3    are the defendant's Town of Kingston's answers to
4    interrogatories.
5         A.     (Deponent viewing document.) Yes.
6         Q.     Now, you did not sign these, but if you can
7    turn to Interrogatory Number 1 on page 2?
8         A.     (Deponent viewing document.) I didn't
9    prepare these.       This is the first time I've seen this.
10        Q.     Is it fair to say you helped answer these?
11        A.     No, not at all.
12        Q.     Not at all.
13               Under Interrogatory Number 1, it says,
14   "Please identify each person who drafted these answers
15   or was consulted for the purposes of drafting these
16   answers.     For each such person, please list the
17   person's name, employer, and contact information."                    Do
18   you see that?
19        A.     (Deponent viewing document.) Yes.
20        Q.     Under Answer Number 1, it lists Thomas
21   Calter the third, town administrator, Tina
22   Calisto-Betti, Town of Kingston Human Resource
23   manager, and then Chief Maurice Splaine.                 Do you see
24   that?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 110 of 189


                                                                              110
1         A.     (Deponent viewing document.) Yes.
2         Q.     Now, can I ask you to turn to page 5 of
3    this, under Interrogatory Number 6?                      Do you see that?
4         A.     (Deponent viewing document.) Uh-huh.
5         Q.     It lists -- it asks, "Please describe the
6    plaintiff's position as the Kingston Police
7    Department's court prosecutor, including but not
8    limiting to, A, a description of his duties, and, B,
9    any duties that plaintiff was required to perform that
10   were not formally a part of his job as a Kingston
11   Police Department's court prosecutor."                      Do you see
12   that?
13        A.     (Deponent viewing document.) Yes.
14        Q.     Now, can I ask you to turn to the next page.
15   Do you see that this is answered by Thomas Calter the
16   third, town administrator?
17        A.     (Deponent viewing document.) Yes.
18        Q.     Was he the town administrator at the time of
19   Sergeant Ballinger's employment?
20        A.     Calter became town administrator in May
21   about -- probably for a two- or three-week period.
22   Calter was hired as a town administrator in -- just
23   prior to, I think, Ballinger's disability retirement
24   being approved.        There was probably a couple week



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 111 of 189


                                                                           111
1    overlap.
2         Q.     Right.
3                So was he town administrator at any time
4    that Sergeant Ballinger actually worked on a
5    day-to-day basis?
6         A.     No.
7         Q.     Did he have any personal knowledge of
8    Sergeant Ballinger's work as a court prosecutor as or
9    as a sergeant?
10        A.     Yes.
11        Q.     What personal knowledge did he have?
12        A.     His son works for me.              His son is Detective
13   Ryan Calter, and Ryan Calter is one of the three
14   people that are handling the prosecution duties now.
15        Q.     But I said personal knowledge.               Did Thomas
16   Calter -- has Thomas Calter, the town administrator,
17   personally observed Sergeant Ballinger's work?
18        A.     Probably not.        I would speculate.
19        Q.     So were you consulted in -- for the answer
20   to Answer Number 6?
21        A.     (Deponent viewing document.) I know that
22   Attorney Ryan asked me a lot of -- of questions, and I
23   believe this interrogatory was specific for the -- for
24   town hall.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 112 of 189


                                                                           112
1                And I referred them to town hall because of
2    the HR aspect, but Attorney Ryan did ask me questions
3    that I guess could be as part of this interrogatory,
4    yes.
5         Q.     And then the answer to Number 6 is, "The
6    court prosecutor is not a position but an assignment
7    within the detective division of the Kingston Police
8    Department.      The general duties of a police prosecutor
9    is that he or she appears in the Plymouth District
10   Court and works in conjunction with the district
11   attorney's office and other court personnel to address
12   the needs of pending criminal matters.
13               "The town is not aware of any duties the
14   plaintiff was required to perform that were not
15   formally a part of his job as a Kingston Police
16   Department's court prosecutor."                  Did I read that
17   correctly?
18        A.     (Deponent viewing document.) Yes.
19                           (Exhibit-21, Notice of sick leave,
20   marked for identification.)
21        Q.     I'm handing you what's been marked as
22   Exhibit 21 in your deposition.                 This is a document
23   dated March 24th, 2017 to Sergeant Ballinger from
24   yourself called "Notice of placement on sick leave -



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 113 of 189


                                                                           113
1    Order to Provide medical documentation - Delivered in
2    hand."
3                You note that you received a document
4    authored by Doctor Fry that he submitted responses on
5    March 14th, and then you notified Sergeant Ballinger
6    that he has placed on sick leave effective March 27th,
7    2017 and that he would remain on sick leave status
8    until further notice; correct?
9         A.     (Deponent viewing document.) Yes.
10        Q.     And then you ordered Sergeant Ballinger to
11   provide documentation in respect to the following;
12   correct?
13        A.     (Deponent viewing document.) Yes.
14        Q.     Is this when you ordered him to provide all
15   medical records going back to 2006?
16        A.     Yes.
17        Q.     And did you receive those records?
18        A.     I received some records from him, yes, over
19   a period of time.
20        Q.     And why did you want those records?
21        A.     So we could make a determination if the, for
22   lack of a better word, ailments that he had at this
23   time were relative to the 2006 injury.
24               He had been back to work 10 years with --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 114 of 189


                                                                           114
 1   without restriction, and all of a sudden in February
 2   of this year he was saying that it was related to a
 3   2006 incident.
 4               He never provided any documentation or any
 5   notice that he had any medical issues in the recent
 6   past.
 7        Q.     Well, didn't Doctor Fry's notice say it was
 8   related to the work injury?
 9        A.     Yeah, but you got -- you got to provide
10   relevancy.      He hadn't documented anything that took
11   place recently.
12               And you don't know what took place in his
13   personal life outside of work that could have
14   triggered something.
15               So you're trying to bring it back to an
16   incident that's -- that's documented, so that's what
17   we were looking for was documentation to link it back
18   to a specific incident back in 2006.
19        Q.     So was this for 111F issues?
20        A.     Yes.
21        Q.     Did you ask for records from your injured on
22   duty vendor?
23        A.     Yes.
24        Q.     And did you obtain records from the injured



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 115 of 189


                                                                                115
1    on duty vendor?
2         A.     The issue that we were having is that when
3    the 2006 incident took place, that was under Cabot
4    Risk.     We had changed vendors after, you know, his
5    injury here to a company called Cook and Company.
6                I called Cook and Company to find out what
7    they had for records, and they only had injured on
8    duty records for Ballinger from, I think, 2008 on.
9    They didn't have anything for, you know, the 2006
10   injury.
11               When I called Cabot Risk, I was told those
12   records were no longer readily available.                       They had
13   been put on, I think, microfiche, and then the
14   microfiche was stored off site, and it would be a
15   while before they could, you know, obtain them.
16               And I believe that I did eventually get them
17   sometime in late June so that the IME doctor had them
18   for her records.
19        Q.     So you got -- did you get them from Cabot in
20   late June?
21        A.     I believe so.        I know I received records in
22   late June, and I -- to the best of my recollection, it
23   was either through them or that they contacted the
24   doctor and provided them that way.                       I don't recall how



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 116 of 189


                                                                           116
1    I got the records from 2006.
2         Q.     And are you saying the records you obtained
3    in late June were all records arising out of the
4    injury in 2006 or they were --
5         A.     Yes.
6         Q.     -- they were records dated in 2006?
7         A.     They were for the 2006 injury.
8         Q.     Regardless of what date they were?
9         A.     I believe that would be a correct statement.
10        Q.     So are you aware that there are records now
11   for this case for evaluations that Sergeant Ballinger
12   may have had in 2009, '10, '11 arising out of the 2006
13   injury?
14        A.     Yes.    I'd say that's true.
15        Q.     And are those the records you believe you
16   obtained in June?
17        A.     Probably, you know.
18                           (Exhibit-22, Neurology evaluation,
19   marked for identification.)
20        Q.     So I'm handing you what's been marked as
21   Exhibit 22.      Is this an example of medical records you
22   believe you obtained in June 2017?
23        A.     (Deponent viewing document.) I couldn't
24   swear to it.       I don't know, but it's possible.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 117 of 189


                                                                           117
 1        Q.     Fair to say you didn't have this medical
 2   record until you placed Tim Ballinger on sick leave;
 3   correct?
 4        A.     That would be correct, yes.
 5        Q.     And did you -- is this one of the medical
 6   records that you obtained at some point while he was
 7   on sick leave?
 8        A.     (Deponent viewing document.) Yes.
 9        Q.     And do you believe you obtained this from
10   Tim Ballinger --
11        A.     No.
12        Q.     -- or through a request from the vendor?
13        A.     A request through the, you know, vendor
14   Cabot Risk.
15        Q.     What is your understanding of how Tim
16   Ballinger provided these evaluations or Tim
17   Ballinger's doctors provided these evaluations to the
18   vendor at the time they occurred?
19        A.     I don't know if they mailed them.               I don't
20   know if they were faxed.              I don't know.
21        Q.     But you understand they were provided to the
22   vendor at the time they occurred.
23        A.     I would assume so.
24        Q.     Do you know why they were provided to the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 118 of 189


                                                                           118
1    vendor in -- say, for instance, this one that occurred
2    in 2012, why they were provided to the vendor rather
3    than the police department directly?
4         A.     We never receive any medical records for
5    anybody.     It's like HIPAA violations, and what the
6    vendor does is it will take a look at whatever the
7    medical document is.
8                And if they recommend -- say somebody needs,
9    you know, an MRI or something of that nature, or
10   physical therapy, they review, you know, you know,
11   whatever the diagnosis is.
12               And then they make a medical opinion as to
13   whether or not it -- whatever the prescribed treatment
14   is is relative to, you know, the injury.
15               And then they then negotiate a price where
16   they end up using the Medicaid standards and stuff
17   like that, so they -- they manage everything, and then
18   they warehouse all the records so we don't have any
19   HIPAA violations.
20               Like I told you earlier, basically all the
21   police department houses for records is the initial
22   injury report.
23               And during the course that the person is out
24   injured, if they come back and they say they have a



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 119 of 189


                                                                           119
1    still out of work note, they would provide that, you
2    know, to me, then I would forward that to the -- you
3    know, now Cook and Company, who's our current IOD
4    administration firm, and the -- a note that would say
5    that they could come back to work without restriction.
6                That's about the only records that we have
7    in regards to an IOD injury, and it's not just for
8    Ballinger.      It's for everybody.
9         Q.     Of course.
10               So because this medical treatment arose out
11   of an on-the-job injury, the treatment was being
12   covered by the IOD insurance.                Is that fair to say?
13        A.     Right.     And it would have been covered by
14   Cabot Risk because that was the date and time of the
15   company that, you know, had the claim then.
16               So even though it was, at this point, you
17   know, many years, six years after the fact, they were
18   still responsible for the billing and treatment and
19   housing of these records.
20        Q.     And it was still known that this treatment
21   arose out of that injury that happened on the job.
22        A.     I -- I believe that as a result of the 2006
23   injury, he had to go back periodically, I think it was
24   every two years, just to be reevaluated.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 120 of 189


                                                                              120
 1        Q.     And is it part of that evaluation to
 2   determine whether or not he could still perform the
 3   job?
 4        A.     See, they never would tell me whatever the
 5   results were.       I suppose no news is good news, so if
 6   they're telling me he can't -- you know, if they're
 7   not telling me he can't, then I'm assuming he can.
 8        Q.     Can I ask you to turn back to Exhibit 19
 9   which is the April 3rd, 2017 note?                       Actually, I'm
10   going to ask you to turn to Exhibit 17, 17, yeah, the
11   March 21st one.        This is the one that Doctor Fry
12   submitted March 21st.
13        A.     (Deponent viewing document.) Uh-huh.
14        Q.     In paragraph 5, Doctor Fry was responding to
15   your question as to whether he had seen any evidence
16   of unprovoked attacks of anger; correct?
17        A.     (Deponent viewing document.) Uh-huh.
18        Q.     And he answered, no.               Well, he didn't say
19   no, but he says, "I have not seen any evidence
20   historically or present of unprovoked attacks of
21   anger"; correct?
22        A.     (Deponent viewing document.) That's what he
23   writes, yes.
24        Q.     And then he writes, quote, in my experience



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 121 of 189


                                                                           121
1    with Sergeant Ballinger, he has successfully followed
2    medical, psychological, neurological protocols toward
3    a successful reentry to the Kingston Police
4    Department, unquote.          Did you read that?
5         A.     (Deponent viewing document.) Yes.
6         Q.     Did you have any reason to disagree with
7    that?
8         A.     Well, I don't know the last time he treated
9    Sergeant Ballinger.         It was many years I believe, so I
10   don't know how fresh this statement is.
11        Q.     Did you have any reason to disagree with it
12   based on your personal experience?
13        A.     Well, yeah.       The incident with Sergeant
14   Potrykus had me, you know, kind of, you know,
15   concerned as to what's going on.
16               And then he just recently kind of bragged
17   about it at Munford's hearing that he just had a
18   conflict with a colleague, so, yeah.                     I mean, again,
19   that's why --
20        Q.     What did he brag about at the -- having a
21   conflict at Sergeant Munford's testimony?
22        A.     When he was asked whether he had -- after he
23   said he had PTSD, they asked him if he ever had any
24   angry outbursts towards people or thing with little or



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 122 of 189


                                                                           122
1    no provocation because I believe that was what was
2    written in Munford's, you know, diagnosis.
3                And he says, yes, and he kind of was
4    smirking about the whole thing, and he talks about how
5    he had an incident with, you know, a colleague a few
6    months back.
7         Q.     Did he describe that incident?
8         A.     Not -- not in detail in the hearing, but I
9    knew what he was referencing.
10        Q.     What was he referencing?
11        A.     The incident with Potrykus where he was
12   suspended.
13                           (Exhibit-23, Order to provide
14   medical documentation, marked for identification.)
15        Q.     Now, this is a May 4th, 2017 --
16        A.     (Deponent viewing document.) Uh-huh.
17        Q.     -- letter that you issued to Sergeant
18   Ballinger, subject line "Ordered to provide medical
19   documentation delivered via e-mail to counsel."
20        A.     (Deponent viewing document.) Right.
21        Q.     So this was sent to Leigh Panettiere.
22        A.     Yes.
23        Q.     You write, "I received a medical report
24   authored by psychologist Russell Fry that was



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 123 of 189


                                                                           123
1    submitted in response to my order issued to you on
2    March 14th, 2017.        Upon review of said document, I
3    will need additional information pertaining to your
4    medical status."
5                Now, then you ask for more information, 1,
6    are you permanently incapacitated as a result of your
7    psychological condition; 2, if you are not permanently
8    incapacitated, what is your prognosis for recovery or
9    return to full duty?"           I didn't see any further report
10   by Doctor Fry.       Did he issue another further report?
11        A.     I believe he did, and I believe this was as
12   a result of conversation between Attorney Panettiere
13   and Attorney Clifford where she was saying that she
14   was trying to get Ballinger to go out on a disability
15   retirement, and I believe Clifford just said just get
16   the doctor to write that he's permanently
17   incapacitated.
18               And I believe there was a response that said
19   something about he's incapacitated at the current time
20   or something.       I think that's as far as it went.
21        Q.     What were -- were you issuing these orders
22   under a provision of the sergeants' contract?
23        A.     I don't know really if it would be under
24   28.1 in the collective bargaining agreement with the



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 124 of 189


                                                                           124
1    sergeants or whether or not it would be under the IOD
2    policy, you know.
3                But these are questions that need to be
4    answered in order to place somebody on 111F or to file
5    for a disability retirement.               You need to show that
6    the incident was job related, and that it's permanent,
7    and that's what I was looking for.
8         Q.     Had Sergeant Ballinger applied for
9    disability retirement at this point?
10        A.     No.
11        Q.     And had he filed an application for 111F at
12   this point?
13        A.     I'm not sure whether he did on the May 4th
14   date.     It would -- at one point, his attorney e-mailed
15   John Clifford saying put him on 111F.                    John responded
16   back to her saying there's a process; here's the
17   policy; here's the application.
18               And he then filed a grievance saying that we
19   didn't put him on 111F.            The trouble is he hadn't
20   applied yet, so I don't know how he grieved something
21   he hadn't applied for.
22        Q.     So my question was:            By May 4th, 2017, had
23   Sergeant Ballinger applied for 111F?
24        A.     I don't know.        I don't know the dates of his



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 125 of 189


                                                                           125
 1   actual application.
 2         Q.    And if you can turn back to Exhibit 2 for
 3   me?
 4         A.    2?
 5         Q.    Yes, the CBA.
 6         A.    (Deponent viewing document.) Okay.
 7         Q.    Is this the section that you said you may
 8   have been invoking?
 9         A.    (Deponent viewing document.) 28.1, yes.
10                            MR. LOUISON:           What page is it on?
11   14?
12                            THE DEPONENT:            Yes.
13         Q.    Where in 28.1 does it give the chief the
14   right to require more information or require an
15   evaluation?
16         A.    Well, it talks about -- about the chief, you
17   know, has the right -- I believe in previous sections
18   maybe under sick time -- that I can request people to
19   go and get doctors' notes telling me about, you know,
20   their ability to do the job.
21         Q.    So are you referring to 15.1 instead on page
22   9?
23         A.    (Deponent viewing document.) Yes.               Okay.
24         Q.    Is that what you were referring to, Section



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 126 of 189


                                                                           126
1    15?
2          A.    (Deponent viewing document.) Well, you have
3    that, plus it's coupled with 28.1 that he's got to,
4    you know, provide me with documentation talking about
5    a new injury.
6                And he has to report it in the same fashion
7    even if it's a preexisting injury, you know, that
8    it's, you know, bothering him as well or reappearance
9    of a preexisting one.
10               And it talks about in here that they're
11   going to be on sick leave until we can investigate the
12   claim.
13               And then it further goes and says that once
14   he establishes that the claim is relevant to an
15   on-the-job injury, we'll reinstate the sick time.
16         Q.    So for the May 4th, 2017 order or the March
17   14th or March 24th, 2017 order, did you invoke or were
18   you intending to invoke Section 15.1?
19         A.    It was issued on a bunch of factors; one was
20   the conversations that were going on between two
21   counsels in regards to he was going to seek a
22   disability retirement, and those are the questions
23   that needed to be answered for that as well.
24         Q.    So my question was more specific.              In those



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 127 of 189


                                                                           127
1    three orders, the March 14th, March 24th, and May 4th,
2    2017, were you intending or did you invoke Section
3    15.1 of the CBA?
4         A.     Yeah.    I can ask for a sick note, yes.
5         Q.     Well, under Section 15.1, it says, "The
6    chief may require medical examination if any employee
7    reports his inability to report for duty because of
8    illness."      Did Sergeant Ballinger report an inability
9    to report for duty because of illness?
10        A.     I would say his doctors' notes there from
11   Fry is showing that he's not capable to coming to work
12   at this time, so, yeah, I would say that that's a
13   documented illness.
14        Q.     You asked for the doctor's note.
15        A.     Okay.
16        Q.     But before you got the doctor's note from
17   Fry, did Sergeant Ballinger report an inability to
18   report to work --
19        A.     No.
20        Q.     -- due to illness?
21        A.     No.
22        Q.     Now, can you look at Section 28.3 of the
23   contract?      Section 28.3 talks about a temporary
24   modified work program.           Do you see that?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 128 of 189


                                                                           128
1          A.    (Deponent viewing document.) Uh-huh.
2          Q.    Did you ask any of the medical professionals
3    who evaluated Sergeant Ballinger whether he may have
4    been able to be assigned to a temporary modified work
5    program?
6          A.    In order to get there, you have to be on
7    111F.      This is not something you just put an officer
8    on.    They would have been on 111F, and you're trying
9    to then get them back to full duty.
10         Q.    Where does it say in here that you have to
11   be on 111F?
12         A.    (Deponent viewing document.) I believe it's
13   -- the way it's always been interpreted is that you do
14   28.1 first and get 111F.
15               And this mechanism has been used in the past
16   to get officers back to work, and, yeah.                 I mean, this
17   whole thing, it's not just at one subsection.                  It's
18   the following ones as well.
19               And this has only been utilized one time in
20   the, you know, nearly 30 years that I've been at the
21   station, and it was to get somebody back to work.
22               They -- you know, while he was out on his
23   injured-on-duty injury, he injured himself while at
24   home and suffered another injury.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 129 of 189


                                                                           129
1                The IOD injury had healed itself, so he
2    could come back to work in that -- from that injury,
3    but he couldn't perform all the other functions, you
4    know, so we put him on the temporary modified work
5    program, you know, while he recovered from the other
6    injury, and the issue --
7         Q.     And how long was he on that?
8         A.     (Deponent viewing document.) I don't know.
9    A couple months.        And the issue that you have with
10   that is it costs the town more money because if you go
11   down the 28. -- where is it -- yeah, 28.7, is that
12   once they're on 111F, that's tax free.
13               And when they come back to work, they're no
14   longer receiving the 111F benefits even when they're
15   on this temporary modified work program, so the town
16   ends up having to make up the difference.
17               So now you're paying somebody to do less
18   work, and it's costing you more money to do it because
19   you're paying them an additional, you know, like, 20
20   percent to make up the difference they would get if
21   they were on IOD.
22        Q.     Did you ever have any discussions with
23   anyone about placing Sergeant Ballinger on a temporary
24   modified work program?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 130 of 189


                                                                           130
1         A.     No.
2         Q.     Who was that officer that was placed on a
3    temporary modified work program?
4         A.     Roger Silva.
5         Q.     Is that the same Silva we looked at in the
6    --
7         A.     Yes.
8         Q.     And just let me finish my thought -- looked
9    at the roster?
10               When was he placed on the program?
11        A.     Chief Rebello was the chief at the time.
12   Silva was a 20-something year employee who probably
13   spent a third of his career, if not more, out on IOD,
14   so I don't remember the exact time of that one.                  Maybe
15   2008 or so.       It's somewhere in that time.           I don't
16   recall the exact date.
17                           (Exhibit-24, Order to attend
18   independent medical exam, marked for identification.)
19        Q.     This is an exhibit marked 24 in your
20   deposition, a letter dated June 1st, 2017 from
21   yourself to Sergeant Ballinger ordering him to attend
22   an independent medical exemption with Doctor Judy Fine
23   Edelstein pursuant to Article 15.1 of the CBA which is
24   attached to the order.           Now, that's the section we



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 131 of 189


                                                                           131
1    just looked at of the CBA; correct?
2         A.     (Deponent nodding.)
3         Q.     Correct?
4         A.     Yes.
5         Q.     Sorry.     You just nodded.
6                What prompted you to issue this order to
7    Sergeant Ballinger?
8         A.     Because we had conflicting reports from his
9    two doctors; one saying he couldn't work; one that
10   said he could, so I'm trying to get, you know,
11   information as to whether or not he could or couldn't.
12        Q.     And, again, you cited Article 15.1; correct?
13        A.     (Deponent viewing document.) Yes.
14        Q.     Had the department used Doctor Fine
15   Edelstein before?
16        A.     No.
17        Q.     How did you choose her?
18        A.     Labor counsel did research and found -- you
19   know, I forget who they consulted with, and we were
20   trying to figure out whether it was best to have him
21   evaluated by a neurologist or a psychiatrist,
22   psychologist, and we figured we wanted the medical
23   documentation, so we went with a neurologist.
24        Q.     At this point, did you still understand --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 132 of 189


                                                                           132
 1   Strike that.
 2               At this point, did you believe that Sergeant
 3   Ballinger wanted to retire?
 4        A.     I don't know what he wanted.                 I -- I don't.
 5   That's speculation.          I don't know.
 6        Q.     Well, you testified earlier that at some
 7   point you believed that Sergeant Ballinger wanted to
 8   retire.
 9        A.     That would have been prior to this date.                  I
10   don't know if he -- I don't know, and it was related
11   to -- it would be hearsay.               It was through his
12   attorney to my attorney.
13        Q.     So you're not contending that on June 1st,
14   2017 Sergeant Ballinger wanted to retire.
15        A.     I don't -- I don't know what his status was
16   or what he -- what his thought was at that point.
17                            (Exhibit-25, Independent medical
18   examination report, marked for identification.)
19        Q.     I'm handing you what's been marked as
20   Exhibit 25 in your deposition.                  This is a report from
21   doctor -- well, a report to John Clifford at Clifford
22   & Kenny, claimant being Tim Ballinger.                    It's from
23   Doctor Fine Edelstein.            Do you recognize this?
24        A.     (Deponent viewing document.) Yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 133 of 189


                                                                           133
1         Q.     When did you first see this?
2         A.     July.
3         Q.     And that's at least a week or 10 days or so
4    after the date of this.            How do you recall receiving
5    it in July?
6         A.     I got an e-mail from John Clifford, I
7    believe it was on July 5th, saying he had received a
8    report.
9         Q.     Now, can I ask you to turn to what's
10   marked -- it's page 4 of the document -- what's marked
11   as six one four on the bottom?                 Under causality on the
12   bottom, do you the -- where it says, "The above
13   symptoms appear to be related to the work injury"?
14        A.     (Deponent viewing document.) Yes.
15        Q.     Now, when you received this, did you
16   immediately place Sergeant Ballinger on 111F?
17        A.     No.
18        Q.     Why not?
19        A.     Well, he hadn't reapplied for the -- he
20   applied earlier in May, June -- I'm not sure of the
21   date -- with a form that wasn't complete.
22               And then he reapplied later in either July
23   or August, and, again, it wasn't complete.                 It -- he
24   submitted it to Lieutenant Wells.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 134 of 189


                                                                           134
 1               I know Lieutenant Wells sent him a detailed
 2   letter as to all the deficiencies in his application,
 3   so I didn't take any action on a form I hadn't
 4   received.
 5        Q.     What discussions did you have with
 6   Lieutenant Wells about Sergeant Ballinger's 111F
 7   application?
 8        A.     I just told Sergeant Wells to review the
 9   policy and go over the application form with Sergeant
10   Ballinger and point out all the deficiencies that he
11   hadn't completed yet or hadn't addressed yet.
12        Q.     What deficiencies were there?
13        A.     Off the top of my head, I don't recall all
14   of them, but I know he didn't, like, write a report.
15   He had no causation from his -- you know, the current
16   time frame to going back.
17               He didn't -- there was doctors he was
18   supposed to see, according to the policy, that he
19   hadn't abided by.
20               I don't remember all the different things
21   off the top of my head.             I just know they were
22   significant.
23        Q.     How many conversations with Lieutenant Wells
24   did you have about Sergeant Ballinger's 111F



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 135 of 189


                                                                             135
1    application?
2          A.    I don't remember any more than one, maybe
3    two.    I mean, it wasn't something we talked about on a
4    daily basis.
5          Q.    What did Lieutenant Wells say to you about
6    it?
7          A.    That he was trying to get in touch with
8    Sergeant Ballinger to go over things.                       I know he tried
9    on numerous occasions to -- to work with Sergeant
10   Ballinger.
11         Q.    Did he say anything else about it?
12         A.    No.    He didn't say anything, no.                  I know he
13   had some type of documentation where he wrote all the
14   different things he did.
15               I don't -- like I said, I don't recall, off
16   the top I my head, all the different conversations he
17   may have had with Ballinger about the deficiencies.
18         Q.    You said he had documentation about he --
19   about all different things he did.                       Who were you
20   talking about there?
21         A.    Sergeant -- Lieutenant Wells.
22         Q.    Had documentation from --
23         A.    He documented all the different contacts he
24   had with Ballinger trying to arrange a meeting to go



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 136 of 189


                                                                           136
 1   over the deficiencies.            I believe he also had text
 2   messages where he was trying to come up with
 3   arrangements.
 4               And Ballinger was saying that he was on
 5   vacation, was playing in the band, he's part of the
 6   Boston Police Gaelic brigade, and that he was
 7   unavailable.
 8        Q.     So what kind of report did you want from
 9   Sergeant Ballinger?
10        A.     Well, if you look at the IOD policy, it's
11   specific that you're supposed to write a report
12   documenting the injury.
13               And if it's an exacerbation of an old
14   injury, you have to document as to how that happened.
15   You have to notify your supervisor.                      The supervisor
16   writes a report.
17               You then -- it's supposed to be evaluated by
18   a physician at the hospital.                 You got to provide
19   medical documentation.            He -- he didn't do any of
20   that.
21        Q.     Well, in this situation, do you agree with
22   me that you were the one saying he wasn't fit for
23   duty?     He wasn't the one saying that.
24        A.     I never said he was not fit for duty.                   I was



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 137 of 189


                                                                           137
1    relying on doctors that would say that he wasn't fit
2    for duty.      I'm not a medical professional.              I'm not
3    making that determination.
4         Q.     But you were the one that initially
5    questioned it, fair to say; correct?
6         A.     Yes.
7         Q.     He never -- he didn't question it initially;
8    did he?
9         A.     Who's he?
10        Q.     Sergeant Ballinger; right?
11        A.     No.
12        Q.     Now, going back to Doctor Edelstein's
13   report, going to causality, there's a section called
14   disability.       Do you see that?
15                           MR. LOUISON:           What page is that on?
16                           MR. SULMAN:          Same page I was at
17   before.
18                           MR. LOUISON:           I don't know what
19   page that is.
20                           MR. SULMAN:          It's page 4.
21        Q.     She writes, "Neurologically he appears to
22   have some worse problems with his balance with a
23   slightly wide-based gait, mild tremor and significant
24   anxiety.     I would suggest that a psychiatrist evaluate



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 138 of 189


                                                                           138
1    whether his symptoms of PTSD are clearly current
2    interfering with his ability to work as a police
3    officer."      Did you ever have Sergeant Ballinger
4    evaluated by a psychiatrist after his evaluation by
5    Doctor Fine Edelstein?
6         A.     No.
7         Q.     Then she writes, "He appears to have
8    multiple problems that stem from the initial injury in
9    2006 that would appear to interfere with his job as a
10   SWAT team and police officer."
11               Now, on the next page, you pose a question,
12   Number 1, "Can Sergeant Ballinger process and recall
13   information so that he's able to produce accurate
14   reports reflecting witness statements and accurate
15   description of events?"            Do you see that?
16        A.     (Deponent viewing document.) Uh-huh.
17        Q.     Now, you testified earlier that Sergeant
18   Ballinger, as a court prosecutor, doesn't regularly
19   produce police reports; right?
20        A.     But that isn't why I was asking that
21   question.      I was asking that question to find out
22   whether or not he could perform the essential
23   functions of a police sergeant.
24        Q.     Is there a reason you didn't have him



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 139 of 189


                                                                           139
1    evaluated by a psychiatrist or psychologist after
2    this?
3         A.     No.    We were waiting for her to answer the
4    questions medically if he was able to do the essential
5    functions, and there's two follow-up reports to this
6    as well.
7         Q.     I'm getting to that.
8         A.     Okay.
9         Q.     Who posed the questions to Doctor Edelstein?
10        A.     Labor counsel, John Clifford.
11                           (Exhibit-26, Grievance, marked for
12   identification.)
13        Q.     I'm handing you what's been marked as
14   Exhibit 26 in your deposition.                 This is an e-mail from
15   Sergeant Ballinger to yourself with an attached
16   grievance.
17               The e-mail is also copied to Attorney
18   Panettiere and Zach Potrykus.                Was Sergeant Potrykus
19   the union president at the time?
20        A.     (Deponent viewing document.) Yes.
21        Q.     And Sergeant Ballinger writes, "Chief, I was
22   told by Bobby on June 30th that you denied my second
23   request to be placed on 111F, although I don't know
24   why.    Attached you will find a grievance related to



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 140 of 189


                                                                           140
 1   this.     I will deliver a signed hard copy to the
 2   station."      Who -- Bobby is Lieutenant Wells.
 3        A.     (Deponent viewing document.) Yes.
 4        Q.     So as of June 30th, is it fair to say
 5   Sergeant Ballinger had made a second request to be
 6   placed on 111F?
 7        A.     He -- again, he tried to apply, but he
 8   hadn't completed the application, and I hadn't denied
 9   something that he hadn't formally applied for, and
10   there's a response e-mail to this where I told him
11   that.
12                            (Exhibit-27, August 8, 2017
13   addendum, marked for identification.)
14        Q.     Now, this is a subsequent report or,
15   technically, an addendum by Doctor Fine Edelstein;
16   correct?
17        A.     (Deponent viewing document.) Yes.
18        Q.     Dated August 8th, 2017, we're looking at any
19   Exhibit 27.
20        A.     (Deponent viewing document.) Yes.
21        Q.     And it's sent to John Clifford; right?
22        A.     Yes.
23        Q.     John Clifford is your labor counsel.
24        A.     Yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 141 of 189


                                                                           141
1         Q.     And is he the one that poses these
2    questions?
3         A.     Yes.
4         Q.     The first question is, "Are the issues
5    relating to Sergeant Ballinger's memory and cognitive
6    function likely to be permanent"; correct?
7         A.     (Deponent viewing document.) Yes.
8         Q.     And she answered that Sergeant Ballinger's
9    cognitive and psychological issues were unlikely to
10   improve over time and that they were permanent, and
11   I'm paraphrasing.
12        A.     (Deponent viewing document.) Yes.
13        Q.     And then in response to the question, quote,
14   is Sergeant Ballinger likely to be permanently
15   incapacitated from performing the essential function
16   of his position based on observations and evaluations
17   of his medical history; she answered, essentially, yes
18   for the role of SWAT officer; right?
19        A.     (Deponent viewing document.) That's correct.
20        Q.     Which was fair to say not what John Clifford
21   wanted?
22        A.     That's correct.          And I didn't know that he
23   had this second addendum.             I just know that he said he
24   was working with the doctors to get clarification.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 142 of 189


                                                                           142
1                And I didn't get either the second one or
2    the third clarification till sometime in September
3    when he sent them to me together as part of an e-mail.
4         Q.     At this point, did you know that the town
5    was looking to involuntarily retire Sergeant
6    Ballinger?
7         A.     No.    We were looking for permanency.             The
8    application for the accidental disability retirement
9    wasn't, you know, started or completed until after we
10   received the third report from the doctor.
11        Q.     Well, do you -- if the town wasn't looking
12   to permanently retire Sergeant Ballinger, why was the
13   labor counsel asking about the permanency of Sergeant
14   Ballinger's conditions?
15        A.     Because she was like right at the cliff but
16   didn't want to push him off.               She was saying that he
17   couldn't do a lot of the essential functions; that he
18   was, you know, basically guarded; prognosis was
19   guarded; that he couldn't do a SWAT commander.
20               And she hadn't answered the question yet can
21   he do the essential functions of a police sergeant,
22   and that's what we were waiting for, and it was in the
23   third correspondence that she said that, no, he can't,
24   and it's permanent.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 143 of 189


                                                                            143
1         Q.     That's my question.            Why did John Clifford
2    push on the permanency of it?
3         A.     So that you could file for a disability
4    retirement.      Right now you've got it so he can't work,
5    but what are you going to do with him?                   You got to,
6    you know, retire him or he's going to stay on sick
7    time forever and he's going to run out.                   I mean, we're
8    trying to do what's best for everybody, I mean.
9                            (Exhibit-28, September 11, 2017
10   addendum, marked for identification.)
11        Q.     This is Exhibit 28 I'm handing you.                This is
12   a September 11th, 2017 letter to Attorney Clifford
13   titled "Addendum from Doctor Fine Edelstein."                   Do you
14   recognize this?
15        A.     (Deponent viewing document.) Yes.
16        Q.     And it's your testimony that you received
17   this addendum along with the addendum dated August
18   8th, 2017 together.
19        A.     Yes.
20        Q.     And you received them both sometime in
21   September 2017.
22        A.     Yes.
23        Q.     And this addendum states -- and I'll
24   paraphrase, but correct me if I'm not saying it



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 144 of 189


                                                                           144
 1   correctly -- that the doctor initially performed a
 2   disability retirement examination on Sergeant
 3   Ballinger, and she opined that he had a diagnosis of
 4   electrocution injury, memory disfunction, PTSD, and
 5   small fiber neuropathy with imbalance and tinnitus,
 6   which were causally related to his work injury;
 7   correct?
 8        A.     (Deponent viewing document.) That's what she
 9   writes, yes.
10        Q.     And she felt he was disabled and commented
11   on his job as a SWAT police officer and was now asked
12   to comment on whether he was generally fit to perform
13   as a police officer, police sergeant; correct?
14        A.     (Deponent viewing document.) That's correct.
15        Q.     And she states after reviewing the report
16   and evaluation it's her opinion that she is not --
17   that he is not able to work as a police sergeant;
18   right?
19        A.     That's correct.           I don't know why she
20   changed why she was doing the exam.                      In her initial
21   report, in the first paragraph, it talks about that
22   she was doing an independent medical exam, and that's
23   what we asked for.
24               And then in her addendum, she's now changed



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 145 of 189


                                                                               145
1    it to disability retirement exam.                   That isn't why he
2    was sent there.
3                It was to establish whether or not he could
4    work as a police officer.             He wasn't sent there, you
5    know, at that point for a disability retirement.
6         Q.     Well, that's what she says there.
7         A.     Well, I can't comment on what she said.                   I
8    can, you know...
9         Q.     Did you tell your attorney to send him for a
10   disability retirement?
11        A.     No.    We were -- John Clifford was, you know,
12   on board from the get-go with us to determine whether
13   or not he could do the essential functions of the
14   police -- as a police officer and whether or not he
15   had PTSD, the original five questions I asked, that's
16   what we were looking for, you know, and it just
17   morphed into all this other stuff.
18        Q.     Did you have discussions with your attorney
19   about this evaluation?
20        A.     Yes.
21        Q.     And what were those discussions?
22        A.     That it was, you know, permanent, and now we
23   were going to proceed with a disability retirement.
24   Prior to us proceeding with it, he was in contact with



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 146 of 189


                                                                           146
1    Ballinger's attorney, and they were trying to work out
2    some type of settlement agreement.
3                And they kept moving -- in John's words --
4    the finish line, and, finally, we just said we're just
5    filing it, you know, and that's what we did.
6         Q.     What were those settlement discussions?
7                What were those?
8         A.     There was -- there was, like, 10 items they
9    were looking at; putting him on 111F; making him
10   whole; giving him back all his sick days.                I forget
11   the whole litany of things.               Like I said, there was a
12   laundry list of things.
13               And, eventually, Leigh Panettiere was
14   removed as the person representing Ballinger from the
15   union, and she was replaced with a more senior person.
16               It was at one point that Panettiere was, you
17   know, all ready to settle, you know, with the town and
18   John Clifford.
19               And then Mr. Ballinger, basically, changed
20   the terms of what he was looking for, and we just said
21   we just -- John Clifford just says, we're going to do
22   it without a settlement; we're just going to put him
23   on 111F; we're going to reinstate his sick days; we'll
24   make sure that he gets a -- you know, a W-2 that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 147 of 189


                                                                           147
1    reflects, you know, the changes in his tax status, and
2    that we were proceeding with the disability
3    retirement.
4         Q.     So you're saying when Leigh Panettiere was
5    on board as union counsel, she was ready to make a
6    settlement.
7         A.     Yes.
8         Q.     And then when she was removed, the union
9    pulled out.
10        A.     No.    The other attorney was trying to make a
11   settlement too.        Ballinger's the one that kept
12   changing his mind as to what he was looking for.
13        Q.     Who was the other attorney?
14        A.     If you brought up the website.
15        Q.     Was it the same counsel?
16        A.     Yes, it was the same.
17        Q.     Still Sandulli Grace?
18        A.     Still Sandulli Grace, but it was a more
19   senior.
20        Q.     John Becker?
21        A.     No.    It was a female.            I don't recall.
22        Q.     Let me go back to -- since you were talking
23   about your communication with counsel, let me go back
24   to your -- the February 17th, 2017, the testimony,



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 148 of 189


                                                                           148
1    remember the testimony?
2         A.     Yeah.
3         Q.     Did you talk with your counsel about that,
4    about the testimony?
5         A.     Yes.
6         Q.     What were your communications with counsel
7    about that testimony?
8         A.     We really didn't want to do anything until
9    we had -- were able to review what he actually said.
10   We waited until, you know, we could review, you know,
11   the testimony and kind of, you know, produce our own
12   transcript of what he said until we could get an
13   official one, so that was basically it.
14               And then we talked about whether or not he
15   was physically and mentally fit to be a police officer
16   based on his public testimony.
17        Q.     And who'd you have those discussions with?
18        A.     With both John Clifford and Jamie Kenny.
19        Q.     And where were you when you had those
20   discussions?
21        A.     I was in my office.            A lot of it was done on
22   the phone.
23        Q.     Did you talk about anything else?
24        A.     No.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 149 of 189


                                                                           149
1         Q.     Nothing --
2         A.     I mean, I'm sure we did, but nothing that's
3    relevant to this.
4         Q.     Nothing else about his testimony?
5         A.     No.
6         Q.     And did your counsel advise you to have
7    Lieutenant Kelley interview him?
8         A.     Well, after -- after the --
9         Q.     Yeah, after you placed him on leave.
10        A.     Yes.    Yes.
11        Q.     And why did he say it was best to have
12   Lieutenant Kelley do it?
13        A.     Lieutenant Kelley is our internal affairs
14   investigator, and, you know, we just have him do it.
15   I mean, I wasn't going to do it.                  I'm the one that's
16   got to make the decision.             Somebody else has got to
17   gather the facts and, you know, conduct the interview.
18                           (Exhibit-29, Notice of
19   injured-on-duty status, marked for identification.)
20        Q.     I'm handing you what's been marked as
21   Exhibit 29.       This is a letter from you to Sergeant
22   Ballinger dated November 7th, 2017 notifying Sergeant
23   Ballinger that he has been placed on injured-on-duty
24   status per Chapter 41, Section 111F; correct?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 150 of 189


                                                                           150
1         A.     (Deponent viewing document.) Yes.
2         Q.     Now, you state here in the third paragraph
3    that you are placing Sergeant Ballinger on Section
4    111F, quote, notwithstanding your failure to apply for
5    Section 111F benefits in accordance with Kingston
6    Police Department rules and regulations; correct?
7         A.     (Deponent viewing document.) Yes.
8         Q.     Why did you do that?
9         A.     Because twice he filed grievances saying
10   that I denied him 111F benefits when both times he
11   didn't, you know, apply or, you know, fill out the
12   forms correctly, so -- and he filed grievances twice
13   on something that he hadn't even applied for.
14        Q.     By November 7th, had he applied?
15        A.     No.
16        Q.     So why did you grant him the benefits?
17        A.     Because now we had a report from a
18   neurologist that said he was unable to do the
19   essential functions of a police officer.
20               And the reason there's a delay from sometime
21   in September till now is that the attorneys were going
22   back and forth trying to come up with a settlement
23   agreement.
24               And when they couldn't, you know, arrive at



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 151 of 189


                                                                           151
1    one, we just said we're just putting him out; we're
2    not going to postpone this, you know, any longer.
3         Q.     So this was not a result of a settlement
4    agreement.
5         A.     No.    We just did this on our own, you know.
6         Q.     Now, at the bottom of the letter -- I
7    shouldn't say the bottom, but in the last full pull
8    paragraph, you write, "As a condition of your
9    conditioning injured-on-duty status under
10   Massachusetts General Laws, Chapter 41, Section 111F,
11   you are ordered to cooperate completely with the
12   disability retirement process, including attending any
13   medical panel or other proceeding convened regarding
14   his disability retirement application."                  Did I read to
15   correctly?
16        A.     (Deponent viewing document.) Yes.
17        Q.     You understand that it was an involuntary
18   retirement application; right?
19        A.     That's correct.
20        Q.     Now, and then you also write to him -- and
21   I'll paraphrase here -- that if he fails to attend,
22   cancel, or postpone an appointment, the town retains
23   the right to convene a hearing to determine whether he
24   should be moved from injured on duty.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 152 of 189


                                                                            152
1         A.     (Deponent viewing document.) That's correct.
2    Yeah.
3         Q.     So if he asked to postpone a hearing for any
4    reason, his kid's sick, he's sick, or whatever, you
5    were retaining the right to cancel his 111F.
6         A.     Right.     We wanted to make sure he would go
7    and not prolong the period -- the process.                      As it is,
8    it takes somewhere between eight to 12 months to get
9    somebody, you know, approved for a disability
10   retirement.
11               And counsel said there's been occasion where
12   people have, you know, again, come up with what you
13   said, I'm sick, my kids are sick, and they just come
14   up with excuse after excuse for not, you know, going
15   through the process, so we just said you got to go.
16   We wanted to have a consequence in there if he didn't.
17                           (Exhibit-30, Injured on duty
18   policy, marked for identification.)
19        Q.     Chief, this is Exhibit 30.                   This is the
20   injured on duty policy with the Kingston Police
21   Department.
22        A.     (Deponent viewing document.) Yes.
23        Q.     This is the one in effect when Sergeant
24   Ballinger --



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 153 of 189


                                                                           153
1         A.     (Deponent viewing document.) Yes.
2         Q.     Let me finish my sentence.
3         A.     Oh, okay.
4         Q.     When Sergeant Ballinger testified in
5    February of 2017 and, eventually, was approved for IOD
6    status?
7         A.     Yes.
8         Q.     That's fine.        Thank you.
9                Do you recall before this case was filed in,
10   first, state court and federal court, it was filed at
11   the Massachusetts Commission Against Discrimination?
12        A.     Yes.
13                           (Exhibit-31, Position statement,
14   marked for identification.)
15        Q.     Sir, I've handed you what's been marked as
16   Exhibit 31.      This document is on your law firm's
17   letterhead, and I believe it's the position statement
18   of the Town of Kingston, yourself; is that correct?
19        A.     (Deponent viewing document.) Yes.
20        Q.     And is that your signature on the last page?
21        A.     (Deponent viewing document.) Yes.
22        Q.     And by signing that, did you affirm that the
23   facts in the position statement were based on
24   information obtained in the records of the Town of



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 154 of 189


                                                                           154
1    Kingston and various employees?
2         A.     (Deponent viewing document.) Yes.
3         Q.     And to the extent you had personal
4    knowledge, you verified and affirmed that it was true
5    under the pains and penalties of perjury.
6         A.     Yes.
7                            (Exhibit-32, January 3, 2016 - July
8    2, 2016 shift bid, marked for identification.)
9         Q.     I'm handing you what's been marked as
10   Exhibit 32.      This is a document on Town of Kingston
11   Police Department letterhead.                Do you recognize this
12   as a shift bid from January 3rd, 2016?
13        A.     (Deponent viewing document.) Yes.
14        Q.     It's probably issued several months
15   beforehand; right?
16        A.     (Deponent viewing document.) Well, this is
17   the bid that I would have put out in mid-May -- no, in
18   mid-November --
19        Q.     Right.
20        A.     -- for the January shift bid.
21        Q.     And this is a shift bid for the
22   sergeants; right?
23        A.     That's correct.
24        Q.     And it says at the top under the title of



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 155 of 189


                                                                            155
1    shift bid for January 3rd, 2016 through July 2nd, 2016
2    reads, "The following shifts are available.                      All shift
3    bids are to be completed and sent to Chief Splaine via
4    the Microsoft Online Office 365 e-mail system by
5    eight a.m. on Monday, November 3rd, 2015.                      Each
6    sergeant may submit up to five preferences for shift
7    assignments.       The shift assignments shall be posted by
8    four p.m. on Tuesday, December 1st, 2015."                      And below
9    that it lists six shifts; correct?
10        A.     (Deponent viewing document.) Yes.
11        Q.     And then the last shift is -- has the letter
12   P and police, slash, court prosecutor next to it;
13   right?
14        A.     (Deponent viewing document.) That's correct.
15   Yeah.
16        Q.     And then it says after that, "Note, the
17   police court prosecutor, P, position is not available
18   for bid at this time.           This position is only open
19   during the July shift bid sequence.                      Sergeant
20   Ballinger shall remain in his position through July
21   2nd, 2016."      Did I read that correctly?
22        A.     (Deponent viewing document.) Yes.
23        Q.     Why was Sergeant Ballinger going to remain
24   in that position?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 156 of 189


                                                                           156
1         A.     Because the collective bargaining agreement
2    says you only bid a specialty position in a July shift
3    bid, so since this shift took place in January, he
4    still had six months to go in his position.
5                            (Exhibit-33, July 3, 2016 -
6    December 31, 2016 shift bid, marked for
7    identification.)
8         Q.     I'm handing you what's been marked as
9    Exhibit 33.      This is a document on Town of Kingston
10   Police Department letterhead that appears to be the
11   Mass C.O.P. shift bid for July 3rd, 2016 through
12   December 31st, 2016.          Is that fair to say?
13        A.     (Deponent viewing document.) Yes.
14        Q.     So this would be the next shift bid that
15   came up.
16        A.     (Deponent viewing document.) Yes.
17        Q.     And it -- did it issue on or around May
18   20th, 2016 --
19        A.     (Deponent viewing document.) Yes.
20        Q.     -- according to the bottom left?
21        A.     (Deponent viewing document.) Yes.
22        Q.     Now, at the end, I didn't -- I didn't say
23   this in the last document, but both this and the last
24   document shows six sergeants at the time.                Is that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 157 of 189


                                                                           157
1    fair to say?
2         A.     (Deponent viewing document.) Yes.
3         Q.     Now, at the bottom of this document Exhibit
4    33, it states, "Specialty assignments, slash,
5    position."      Below that, quote, there will also be a
6    court prosecutor position.              Individuals selected to
7    work as the court prosecutor will work a five and two
8    workweek.      Did I read that correctly?
9         A.     (Deponent viewing document.) Uh-huh.
10        Q.     This is per Article 7.0 of the agreement by
11   and between the Town of Kingston and the Superior
12   Police Officers Union, Mass. C.O.P.S., Local 386.
13   Moreover, this position does qualify for a stipend,
14   end quote.      Now, who bid for that position, as far as
15   you can recall?
16        A.     I don't know if anybody bid for it.
17        Q.     Who was assigned that position?
18        A.     Nobody at that point.              I -- wait.   Wait.
19   Yeah.     Ballinger would have been assigned.               I'm trying
20   to remember what year things happened, yeah.
21   Ballinger applied.
22        Q.     And was Ballinger assigned to that position?
23        A.     Yes.
24        Q.     So Ballinger during the July 3rd, 2016 to



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 158 of 189


                                                                           158
1    December 31st, 2016 --
2         A.     Yes.
3         Q.     -- period was assigned the court prosecutor
4    position.
5         A.     Yes.
6                            (Exhibit-34, E-mail, marked for
7    identification.)
8         Q.     I'm handing you what's been marked as
9    Exhibit 34 in your deposition.                 This is an e-mail from
10   yourself to -- it appears to be the sergeants at the
11   time.     Is that fair to say?
12        A.     (Deponent viewing document.) Yes.
13        Q.     On May 25th, 2017, and this is an e-mail for
14   the shift bids from July 2nd, 2017 through December
15   30th, 2017.
16        A.     (Deponent viewing document.) Yes.
17        Q.     And this is after Mr. -- sorry -- after
18   Sergeant Ballinger was placed on paid admin leave and
19   then sick leave; correct?
20        A.     That's correct.
21        Q.     And so you're posting four shifts, one, two,
22   three, four at the top.            Do you see that?
23        A.     (Deponent viewing document.) Yes.
24        Q.     And then you don't list any specialty



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 159 of 189


                                                                                159
1    positions at the bottom; right?
2         A.     (Deponent viewing document.) That's correct.
3         Q.     So was -- the court prosecutor position was
4    not open to sergeants at the time.                       Is that fair to
5    say?
6         A.     That's correct.
7         Q.     And why was that?
8         A.     Like I explained earlier, I had budgetary
9    concerns, and I needed to cover the shift that Munford
10   used to work, so I was going to have Ballinger work
11   the -- you know, the open shift that Munford would
12   have had.
13        Q.     So what was your intention as to who would
14   serve in the role as court prosecutor during this time
15   period?
16        A.     It was going to be split between Lieutenant
17   Wells and Detective Calter.               It would still be within
18   the -- what they call it -- the CIB, which is the
19   criminal investigation bureau, which houses the
20   detectives and the prosecutor position.
21        Q.     Isn't the prosecutor position a collective
22   bargaining position under the contract?
23        A.     Yes, it is.
24        Q.     So is it -- has that been a subject matter



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 160 of 189


                                                                           160
1    of a grievance, taking it out of the collective
2    bargaining?
3         A.     I didn't take it out.              It says that I can
4    fill it or choose not to fill it, and I can fill it
5    either from a patrolman or with a sergeant.
6         Q.     Right.
7         A.     I don't have the personnel.
8         Q.     But you're filling it with a lieutenant now.
9         A.     Well, you know, he's in charge.              I mean, he,
10   basically, had Calter going to court every day, but he
11   could go if he needed to.
12        Q.     And now you have a lieutenant going; right?
13        A.     Possibly.
14        Q.     And the Superior Officers Union is not
15   grieving this.
16        A.     No.
17        Q.     And taking this out of specialty bidding has
18   nothing to do with making this unavailable to Sergeant
19   Ballinger.
20        A.     No.    He never came back either.            I mean, he
21   was -- it's kind of a moot point.
22        Q.     Well, he didn't come back because he -- you
23   didn't make the prosecutor position available to him;
24   isn't that fair to say?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 161 of 189


                                                                           161
1         A.     No.    He didn't come back because he couldn't
2    do the essential functions of a police sergeant, and
3    that's what I needed him to do here.                     I've only got so
4    many funds.       It's a very small department.
5                            (Exhibit-35, Retirement
6    application, marked for identification.)
7         Q.     I'm handing you what's been marked as
8    Exhibit 35.
9                            MR. SULMAN:          I only have one copy
10   because it's a hundred pages, but I can e-mail you a
11   copy, if you want later.
12                           MR. LOUISON:           I'm sure I have it.
13                           MR. SULMAN:          Yeah.
14        Q.     Is this -- it's a hundred pages, Chief, but
15   do you recognize this as the retirement application
16   for Sergeant Ballinger?
17        A.     (Deponent viewing document.) Yes.
18        Q.     If you want, you can review it, but I'm not
19   misrepresenting anything.
20                           MR. LOUISON:           Can I just take a
21   look at it?
22                           MR. SULMAN:          Sure.
23                           MR. LOUISON:           Just I was looking
24   for this, and I'm sure you produced this in



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 162 of 189


                                                                            162
 1   document --
 2                            MR. SULMAN:           I think you produced
 3   this actually.
 4                            MR. LOUISON:           Okay.    I'm just --
 5                            MR. SULMAN:           We may have produced
 6   it, but I think you did.
 7                            MR. LOUISON:           Okay.    I just wanted
 8   to make sure I have this.               There's a Bates stamp.
 9                            MR. SULMAN:           If it says
10   confidential, then you produced it.
11                            MR. LOUISON:           Okay.    All right.
12               And this is the application.                 I do believe I
13   have it.      Okay.    Thank you.
14                            MR. SULMAN:           Sure.
15        Q.     Who -- Strike that.
16               Do you recall that the town or agents of the
17   town submitted an application for involuntary
18   accidental disability for Sergeant Ballinger on
19   October 2nd, 2017?
20        A.     (Deponent viewing document.) Yes.
21        Q.     And as a part of that, did you submit an
22   affidavit?
23        A.     (Deponent viewing document.) I know I had to
24   sign a couple different things, yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 163 of 189


                                                                           163
1         Q.     Are you -- do you see your affidavit there?
2         A.     (Deponent viewing document.) Yes.
3         Q.     And you opined there in the affidavit that
4    as a result of the documentation received from Doctor
5    Edelstein, you are of the opinion that Mr. Ballinger
6    is not able to perform the essential job functions of
7    a Kingston police officer, and Mr. Ballinger is
8    eligible for involuntary disability retirement.
9         A.     (Deponent viewing document.) That's correct.
10        Q.     Now, do you understand on what basis the
11   town originally applied for involuntary disability
12   retirement for Mr. Ballinger?
13        A.     Originally, I know it included PTSD, and I
14   know that Mr. Ballinger objected, and that counsel
15   told me we had to fill out a new, like, cover page
16   that removed PTSD and listed a, you know, litany of
17   other, you know, injuries as well.
18        Q.     Do you know why the supplemental page --
19   well, strike that.
20               Was there any other reason the supplemental
21   information was submitted besides Sergeant Ballinger's
22   objection?
23        A.     No.
24                           (Exhibit-36, Supplemental



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 164 of 189


                                                                           164
 1   information, marked for identification.)
 2        Q.     I'm handing you what's been marked as
 3   Exhibit 36.       Do you recognize this document?
 4        A.     (Deponent viewing document.) Yes.
 5        Q.     Have you seen this before?
 6        A.     Yes.
 7        Q.     This has your initials on it.
 8        A.     (Deponent viewing document.) Yes.
 9        Q.     This is the supplemental information for
10   Sergeant Ballinger's disability application.
11        A.     That's correct.
12        Q.     And what part of this was amended?
13        A.     (Deponent viewing document.) The part where
14   it says, "basis of disability."
15        Q.     And that the town put down electrocution
16   injury, memory disfunction, small fiber neuropathy,
17   imbalance tinnitus.
18        A.     (Deponent viewing document.) Correct.
19        Q.     Did you understand why Sergeant Ballinger
20   did not voluntarily file for accidental disability?
21        A.     No.
22        Q.     Did he ever tell you?
23        A.     No.
24        Q.     Did he ever state at a disability panel that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 165 of 189


                                                                           165
 1   you attended why he did not?
 2        A.     I never attended a panel.
 3        Q.     Were you ever informed why he did not
 4   voluntarily file?
 5        A.     No.
 6        Q.     Can you turn back to your -- to the actual
 7   application?
 8        A.     The big packet?
 9        Q.     Yeah.
10        A.     Yeah.
11        Q.     Okay.     Can you look at on the bottom
12   confidential 628 to 629?
13        A.     (Deponent viewing document.) Okay.
14        Q.     Are you there?          Okay.       This is where you're
15   asked to describe the essential duties.                  Do you see
16   that?
17        A.     (Deponent viewing document.) Yes.
18        Q.     Did you fill out this form?
19        A.     No.
20        Q.     Who filled it out?
21        A.     Chris Kenny, he's the one that signed it.
22   He's the attorney at Clifford & Kenny.
23        Q.     Do you see under Number 1, it says, "Please
24   describe the essential duties that the applicant is



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 166 of 189


                                                                           166
 1   required to perform in his or her current position?"
 2        A.     (Deponent viewing document.) Uh-huh.
 3        Q.     And then it simply refers to the attached
 4   Massachusetts PD police officer task survey.
 5        A.     (Deponent viewing document.) Okay.
 6        Q.     Right?
 7        A.     (Deponent viewing document.) Yes.
 8        Q.     Now, you understand that -- Strike that.
 9               You agree with me that Sergeant Ballinger's
10   civil service position was a sergeant; right?
11        A.     Yes.
12        Q.     But his actual position in the Kingston
13   Police Department was court prosecutor; right?
14        A.     No.    It was an assignment.                 His position was
15   police sergeant.
16        Q.     His day-to-day position where he worked
17   every day was at the Plymouth District Court as court
18   prosecutor; right?
19        A.     He was there for a period of time, yes.
20        Q.     As you testified earlier, he every day went
21   to the station, picked up paperwork, and went to the
22   court; right?
23        A.     Yes.
24        Q.     And remained at court all day; right?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 167 of 189


                                                                           167
1         A.     Until he came back to find more paperwork.
2         Q.     Now, under Number 2, it says, "How
3    frequently is the applicant required to perform these
4    essential duties?"         Do you see that?
5         A.     (Deponent viewing document.) Yes.
6         Q.     It says, "The applicant is required to
7    perform any and all essential duties on a
8    shift-to-shift basis and during work details."                   Do you
9    see that?
10        A.     (Deponent viewing document.) Uh-huh.
11        Q.     Actually, on a shift-to-shift basis, he
12   doesn't perform those duties of a sergeant.                 He
13   performs the prosecution duties; isn't that correct?
14        A.     He would if he's working overtime, and he
15   would have if he came back in July of '17.                 Could you
16   imagine if I said, you could only go to court, and
17   then he's not able to work details or overtime, then I
18   would be having a disfair treatment lawsuit instead.
19   I mean, it was a no-win situation.
20        Q.     I'm just -- I'm just asking about what he
21   actually did.       That's all I'm asking you.
22               Now, if you turn back to Exhibit 20,
23   Interrogatory Number 6 states, "The town is not aware
24   of any duties the plaintiff was required to perform



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 168 of 189


                                                                             168
1    that were not formally a part of his job at the
2    Kingston Police Department court prosecutor."                       That's
3    what's written there; correct?
4         A.     (Deponent viewing document.) I've never seen
5    this before, but, okay.
6         Q.     Now, Number 3 on page 629 of the
7    application, it says, "Please describe the physical
8    requirements of the applicant's current position."
9                And, apparently, your attorney wrote
10   "Separate individuals in a fight or disturbance, erect
11   physical barriers, bodily serve as a barrier,
12   physically restrain or subdue a violent or resisting
13   individual or arrestee to protect self, the person
14   being restrained, and the public."                       Do you see that?
15        A.     (Deponent viewing document.) Yes.
16        Q.     Do you understand how often a court
17   prosecutor did that?
18        A.     You never know what's going to happen in
19   court.     I mean, you just don't know.                    I mean, it could
20   happen.
21               He also has to drive from the station to the
22   courthouse.      He would have a duty to act if he
23   observed something.
24        Q.     Then it says Number 5, "Could the applicant



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 169 of 189


                                                                              169
 1   perform the essential duties of his or her current
 2   position if he or she was reasonably accommodated?"
 3   And the answer is, no.            Did you consider the court
 4   prosecutor position to be a reasonable accommodation?
 5        A.     No.    Because that's an assignment within
 6   either the patrol division or the sergeant.                         You've
 7   got to do the essential functions of one or the other
 8   before they can have an assignment.
 9        Q.     Can you turn to the next page, 630?                      Number
10   2 here, you see this, where it says, "Did the
11   applicant request any modification of his -- of job
12   duties in order to accommodate his or her medical
13   condition?      If yes, please explain."                   Did I read that
14   correctly?
15        A.     (Deponent viewing document.) Yes.
16        Q.     And the answer is.             "Yes.         However,
17   applicant cannot perform the essential duties of his
18   position."      What modifications of job duties did
19   Sergeant Ballinger request?
20        A.     I don't know if his attorney requested them
21   through the law firm, but he didn't provide me with
22   any request.
23        Q.     So you're not aware of --
24        A.     I'm not aware of it.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 170 of 189


                                                                           170
 1        Q.     -- what they're referring to.                Okay.
 2               At some point -- this is going to another
 3   topic -- was Susan Munford's license to carry
 4   suspended?
 5        A.     Yes.
 6        Q.     And did you testify in that proceeding?
 7        A.     In the court proceeding?
 8        Q.     Yes.
 9        A.     Yes.
10        Q.     And was that after Sergeant Ballinger was
11   placed on sick leave or paid administrative leave?
12        A.     No.
13        Q.     It was beforehand.
14        A.     Yes.    Wait.      No.      It would have been after.
15   That would have been in June of 2017.
16        Q.     Okay.     Did the subject matter of Susan
17   Munford or Susan Munford's post-traumatic stress
18   disorder come up in that proceeding?
19        A.     Yes.
20        Q.     Because that was the reason why --
21        A.     Yes.
22        Q.     -- you took her -- not took her, but you
23   suspended her license to carry?
24        A.     That was one of the reasons, yes.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 171 of 189


                                                                             171
 1        Q.     Were you asked any questions about whether
 2   other members of the police department had PTSD?
 3        A.     Yes.
 4        Q.     And did you -- what did you answer?
 5        A.     Not that I'm aware of.
 6        Q.     Did you forget about Sergeant Ballinger at
 7   the time?
 8        A.     No.    The medical reports that kept coming
 9   never had a definitive diagnosis.                        They talked about
10   he would have mild PTSD like symptoms were improving.
11   They would talk about he displayed aspects of it, but
12   there was a definitive diagnosis that he had PTSD.
13               In fact, a lot of the reports were saying
14   that they diagnosed him with some other medical
15   condition, so I didn't have a diagnosis at that time
16   that he had PTSD.
17        Q.     So you remembered him -- you remembered his
18   testimony.      You just didn't actually think of him --
19        A.     Remember what?
20        Q.     -- of having PTSD at the time.
21        A.     What do you mean remember his testimony?
22        Q.     I mean, it's not that you forgot his
23   testimony.
24        A.     He can allege that he has anything, but



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 172 of 189


                                                                           172
1    without any type of medical documentation to back it
2    up, I don't know, and that's what I'm looking at.
3         Q.     And you remembered his -- the report from
4    Doctor Fry at the time that we looked at.
5         A.     Yeah.
6         Q.     And from Doctor Katz at the time, but you
7    just didn't think those were definitive.
8         A.     Yeah.    Doctor Fry wrote that he had
9    symptoms, and that he -- he diagnosed him with some
10   other medical condition or mental condition, you know.
11               They all dance around whether or not there's
12   a diagnosis, and I know we're getting argumentative,
13   but that's the way I looked at it, is that there was
14   no definitive diagnosis.             The only one that had a
15   diagnosis that was presented was Munford.
16               Ballinger, like I said, they talked about
17   symptoms, displays symptoms, has aspects.                Nobody
18   wanted to come right out and say he was diagnosed with
19   PTSD.     That -- that doesn't exist.
20        Q.     You're used to people being cross-examined
21   on the stand, right, with, like, sort of nuance
22   answers; right?
23        A.     Okay.
24        Q.     Do you feel like your answer's a little



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 173 of 189


                                                                           173
 1   nuanced here, about how you're not aware of Sergeant
 2   Ballinger being -- having PTSD at this time?
 3        A.     When that --
 4                            MR. LOUISON:           Objection to the form
 5   question.
 6        A.     When that did happen, our attorney objected
 7   right away, and there was no follow-up, so I couldn't
 8   make any type of clarification 'cause the judge ruled
 9   that it wasn't relevant as to the discussion.
10                            MR. SULMAN:           Off the record.
11                            (Brief break from 3:18 p.m. to
12   3:29 p.m.)
13        Q.     (BY MR. SULMAN) Did Sergeant Ballinger have
14   any nicknames around the station?
15        A.     I don't know.
16        Q.     You don't know.
17        A.     I don't -- I mean, I'm not in the click.                  I
18   mean, I don't know what they called one another.
19        Q.     Did you ever call him any nicknames?
20        A.     No, I mean, not that I recall.
21        Q.     Did you ever refer to him as sparky?
22        A.     Me?
23        Q.     Yeah.
24        A.     No.    I can see why, but I never did, no.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 174 of 189


                                                                           174
1         Q.     Did you ever hear anyone else calling him
2    sparky?
3         A.     No.    I mean, the officers or sergeants
4    aren't going to, you know, joke around if I'm in the
5    room.
6         Q.     But it's your testimony that you never
7    referred to him as sparky.
8         A.     I've never called him sparky.                My
9    predecessor could have, but it was never me.                  I know
10   he has a tattoo with a lightning bolt on his arm.
11        Q.     Well, that's not my question.
12        A.     Oh, okay.      I mean, but...
13        Q.     Are you aware if anyone's ever teased him
14   about being electrocuted at work?
15        A.     No.    I mean, I know that he would joke about
16   it, but I don't know if any, like, bullying or teasing
17   about it, no.
18        Q.     How would he joke about it?
19        A.     You know, that he got -- you know, I don't
20   know, you know, a lot of volts that went through his
21   body.
22               I mean, that -- I mean, you know, I don't
23   recall a specific instance where he would be joking,
24   but Timmy basically had a pretty, you know, jovial



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 175 of 189


                                                                           175
1    personality.       He was always joking about something.
2         Q.     Other than the incident with Sergeant
3    Potrykus on June 28th, 2016, were there other
4    incidents where Sergeant Ballinger got into what you
5    described as a heated interaction with another officer
6    or superior officer?
7         A.     The only thing that I'm aware of is during
8    his defense in the Potrykus matter is he said that
9    Potrykus yelled at him in the back of the station just
10   before the Munford testimony, you know, hearing, but
11   other than that, I don't know of anything.
12        Q.     Is that the same incident or a different
13   incident?
14        A.     It would have -- it would have been the same
15   -- same -- no.       It wouldn't a different -- different
16   day.
17               He was trying to say that Potrykus, you
18   know, yelled at him in the back parking lot, something
19   about you tried to jam me up or something with the
20   Munford matter, but I really don't know too much more
21   about it.
22        Q.     Other than that, were there any other times
23   that you're aware of Sergeant Ballinger being accused
24   of yelling or engaging in any kind of outbursts at



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 176 of 189


                                                                           176
1    work?
2         A.     No.    I'm not aware of anything else.
3         Q.     Are you aware of any times when he's been
4    observed as having problems with balance at work?
5         A.     With?
6         Q.     Balance.
7         A.     I read in one of the documents -- and I
8    don't know if it was MCAD or something -- where it
9    said that when he was at the courthouse, he fell
10   upstairs one time.
11               And I thought that was kind of odd, and it
12   kind of stuck out, but, again, there's so much
13   documentation, I don't remember exactly where I read
14   that quote.
15        Q.     So my question is more based on your -- when
16   he worked for you, prior to this case being filed,
17   when he worked for you, did you observe or did anyone
18   report to you that Sergeant Ballinger had problems
19   with balance at work?
20        A.     No.
21        Q.     While Sergeant Ballinger worked for you or
22   under you, did anyone report to you or did you observe
23   problems that Sergeant Ballinger had with anxiety at
24   work?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 177 of 189


                                                                           177
1         A.     When he worked for me, it would have been
2    before the accident.
3         Q.     I mean, under you -- under you while you
4    were chief or lieutenant?
5         A.     Could you rephrase the question?
6         Q.     While Sergeant Ballinger worked for you or
7    under you, did you receive any reports or did you
8    observe any problems with Sergeant Ballinger's
9    anxiety?
10        A.     I know he got frustrated when he didn't pass
11   the lieutenant's exam, but as far as frustration that
12   was out -- overt, no.
13               That sparky thing I think I read that in one
14   of the doctors' reports that he referred to himself as
15   sparky, but I've never heard that around the station.
16        Q.     Before his testimony on February 17th, 2017,
17   did you observe or have any reports of Sergeant
18   Ballinger having problems with his memory?
19        A.     I don't know if Panettiere may have said
20   that at a prior hearing or not.                  It could have been
21   stated in the Munford 30-day suspension hearing, but I
22   don't -- I don't want to say that it was.                  I don't
23   want to say that it wasn't.               It's possible.
24        Q.     But if it was, it would have been in that



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 178 of 189


                                                                           178
1    hearing.
2         A.     Yeah.
3         Q.     But no one at work reported it to you from
4    an observation at work.
5         A.     No.
6         Q.     When I say "no one at work," I mean either
7    employees or people that work with Sergeant Ballinger.
8         A.     The only thing that I recall is it was a bus
9    accident where he was a primary investigator, and
10   Lieutenant Wells told me that the attorney that was
11   filing a civil claim in the matter said that Ballinger
12   testified to one thing, you know, at a deposition
13   where he said that he observed something on a
14   videotape that wasn't possible.
15               Because of the way the camera was angled, it
16   would have been taking a picture of the kids, and
17   Ballinger, I guess, testified that the video camera
18   showed the road, and it would have been 180 degrees
19   off.
20               That's the only thing that I recall that was
21   ever told to me that he had, you know, an issue with
22   any type of memory thing.
23        Q.     And what was it that he misremembered, the
24   distance of something in a video?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 179 of 189


                                                                           179
1         A.     My recollection is the video camera that was
2    on the school bus would have been aimed at the kids
3    sitting in the seats.
4                And he, I guess, said in a deposition that
5    he could tell from his recollection of watching the
6    video that it was showing, you know, the car that came
7    at the school bus and hit the bus, and I guess the way
8    the camera is situated is that would have been
9    impossible.
10        Q.     And your testimony before about his memory
11   was that he wasn't able to remember decades; right?
12        A.     Right.
13        Q.     This testimony that you just said is that he
14   switched a memory in his mind; right?
15        A.     Either he misremembered what he saw, I don't
16   know, but supposedly what he testified to wasn't
17   physically possible the way the camera was angled.
18        Q.     And when did Lieutenant Wells tell you about
19   this?
20        A.     It would have been prior to the Munford
21   matter.     I don't know.        I don't know when the
22   deposition was in this.
23               This was something that's been in litigation
24   for years.      I'm not sure what, you know, part of it he



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 180 of 189


                                                                           180
1    would have testified as to.               The accident happened
2    when my kid was still in high school, and he's now a
3    college grad, so...
4         Q.     Did Lieutenant Wells tell you about this
5    when he was lieutenant or sergeant?
6         A.     Lieutenant.
7         Q.     Did that memory mistake have a material
8    effect on the litigation?
9         A.     That, I don't know.            I don't know if it's
10   been resolved yet.
11        Q.     And that didn't cause you to make any
12   changes when you learned that in Sergeant Ballinger's
13   role or responsibilities at work?
14        A.     No.    It was hearsay, and the attorneys never
15   told me anything about it.              They never put anything in
16   writing documenting anything.                I think it was a casual
17   conversation that an attorney had with Lieutenant
18   Wells at the courthouse.
19        Q.     Have you had any conversations with
20   Lieutenant Kelley about the decision to place --
21   Strike that.
22               What conversations have you had with
23   Lieutenant Kelley about the decision to place Sergeant
24   Ballinger on sick leave and remove him from the court



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 181 of 189


                                                                           181
 1   prosecutor position?
 2        A.     I don't know if I had any specific, you
 3   know, conversations in regards to that.                   I'm the one
 4   that makes the decision on who's going to work what
 5   shift and what specialty position.
 6               And, again, I usually do it strictly based
 7   on crunching numbers, you know.                   I don't, you know,
 8   really talk to, you know, people about what I'm going
 9   to do in order to, I think, do what's best for the
10   department.
11        Q.     So maybe a better question is:                Did you have
12   any discussions, like consultations, with Lieutenant
13   Kelley or did you just make the decision on your own?
14        A.     I just made the decision.
15        Q.     Similar with Lieutenant Wells, did you
16   discuss with him any of your decisions or you just
17   make the decisions on your own?
18        A.     I usually just make them and tell them this
19   is what's going to happen.
20        Q.     And did Lieutenant Kelley make any -- have
21   any questions with you or have any pushback with you
22   or did he just follow your orders?
23        A.     He just followed the orders.
24        Q.     Did Lieutenant Wells have any pushback with



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 182 of 189


                                                                           182
1    you or discuss with you or did he just follow the
2    orders?
3         A.     He just followed the orders.
4         Q.     Do you consider yourself to have sort of a
5    command staff or is it more just a chain of command
6    where you make the decisions and your lieutenants
7    follow them?
8                Do you understand my question?
9         A.     Yes.    You know, it depends on the situation.
10   I mean, I'm not going to say that everything I do I
11   don't consult with people, but, ultimately, every
12   decision is mine, and I have to own it.
13               I do consult with Lieutenant Kelley a lot
14   more than I do with Lieutenant Wells 'cause Lieutenant
15   Kelly's office is right next to mine, and with all
16   these, you know, internal affairs investigations going
17   on, I'm more involved with him on a daily basis than I
18   am with Lieutenant Wells.
19        Q.     Regarding these issues with putting Sergeant
20   Ballinger on admin leave and sick leave, did you
21   confer with Lieutenant Kelley first and then make the
22   decision or did you make the decisions and simply tell
23   Lieutenant Kelley what you decided?
24        A.     A lot of times the decisions were made on a



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 183 of 189


                                                                           183
1    conference call with labor counsel, and Tommy Kelley
2    was a lot of times in the office when these
3    conferences were made, so he heard an awful lot of
4    stuff.
5                He would pipe in, you know, what he thought,
6    you know, and we would go back and forth with labor
7    counsel saying if we do this, what's the implications,
8    that type of thing, so he was, you know, present for a
9    lot of these.
10        Q.     Did Lieutenant Kelley ever remark words to
11   the effect that Sergeant Ballinger -- Strike that.
12               Did you have any discussion with Lieutenant
13   Kelley after Sergeant Ballinger's testimony at the
14   Munford hearing in February without the presence of
15   counsel?
16        A.     I think just after he did the interview
17   there with Panettiere, I think that was about it.
18        Q.     You testified earlier about your
19   conversation with counsel after the Munford testimony.
20   Was that in the presence of Lieutenant Kelley?
21        A.     Probably.
22        Q.     Do you remember anything Lieutenant Kelley
23   said?
24        A.     No.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 184 of 189


                                                                           184
1         Q.     Did Lieutenant Kelley object to interviewing
2    Sergeant Ballinger or, you know, changing the status
3    quo in any way?
4         A.     No.
5         Q.     Did Lieutenant Kelley offer an opinion about
6    the decision to place Sergeant Ballinger on paid
7    administrative leave on March 14th?
8         A.     No.
9         Q.     Did he have anything to say about Sergeant
10   Ballinger's testimony regarding the issue of the
11   evidence handling and the handling of the evidence and
12   what you testified to earlier today?
13        A.     Can you rephrase the question?
14        Q.     Sure.
15               You testified earlier today about Sergeant
16   Ballinger's testimony in February 2017 regarding the
17   handling of evidence and his corroboration of what
18   Susan Munford was saying.             Did Lieutenant Kelley have
19   anything to say to you regarding his opinion of that
20   portion of Sergeant Ballinger's testimony?
21        A.     He didn't think Ballinger was credible.
22        Q.     He didn't think Ballinger was credible.
23        A.     Not at all.
24        Q.     What did he say about that, anything more



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 185 of 189


                                                                              185
1    than that?
2         A.     That it just wasn't true.                    I mean, Ballinger
3    was trying to just make allegations without any
4    specific dates or times, and it -- it just wasn't
5    credible statements he was saying.
6         Q.     And did he say this is on the phone call
7    that you had with the union counsel?
8         A.     He probably said it right after the hearing
9    too when we had a brief meeting with counsel.                       It
10   would have been Attorney Kenny.
11        Q.     But he also said it on your phone call with
12   union counsel.
13        A.     I would say yes.          Yeah.
14        Q.     Did you say anything about that on that
15   phone call?
16        A.     I would say more than likely, yes.
17        Q.     Do you recall what you said about that?
18        A.     No, I don't.        I mean, again, Jamie Kenny was
19   the attorney that handled the Munford, you know,
20   stuff.
21               And then later the next week is when we were
22   talking to John Clifford about what Ballinger said,
23   and I'm sure that those two attorneys had
24   conversations when she got back as to what transpired.



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 186 of 189


                                                                           186
1         Q.     So am I correct that after the testimony on
2    February 17th, you had a conversation with Jamie
3    Kenny, and then the next week you had a conversation
4    with John Clifford?
5         A.     Probably both, yeah.
6         Q.     You mean both of them, Jamie Kenny and John
7    Clifford?
8         A.     Yeah.    They're both, you know, the same
9    firm.     I mean, what we said, you know, exact dates and
10   times, I don't know.          A lot of times they would both
11   be on a conference call.
12        Q.     And they're labor counsel for the town;
13   right?
14        A.     That's correct.
15        Q.     So they don't represent you personally;
16   right?
17        A.     That's correct.
18        Q.     They're paid for by the town.
19        A.     That's correct.          Yes.
20        Q.     And Louison Costello is the town's attorney.
21        A.     No.
22        Q.     Your attorney?
23        A.     No.    Well, sort of.
24        Q.     The insurance counsel?



                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 187 of 189


                                                                           187
 1        A.     The insurance company.
 2        Q.     The insurance counsel.                Okay.
 3               And is it MIIA Insurance?
 4        A.     MIIA, yes.
 5                            MR. SULMAN:           I have nothing
 6   further.
 7                            MR. LOUISON:           Very good.
 8                            (Deposition of MAURICE J. SPLAINE
 9   concluded at 3:50 p.m.)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




                              Dunn Reporting Services, Inc.
                                   617-422-0005
     Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 188 of 189


                                                                           188
1                         C E R T I F I C A T E
2                I, MAURICE J. SPLAINE, hereby certify under
3    the pains and penalties of perjury that I have read
4    the foregoing transcript of my testimony and further
5    certify that said transcript is a true and accurate
6    record of my testimony (with the exceptions of the
7    corrections noted below.)
8    PAGE     LINE                   CORRECTIONS
9    ____     ____      ________________________________________
10   ____     ____      ________________________________________
11   ____     ____      ________________________________________
12   ____     ____      ________________________________________
13   ____     ____      ________________________________________
14   ____     ____      ________________________________________
15   ____     ____      ________________________________________
16   ____     ____      ________________________________________
17   ____     ____      ________________________________________
18   ____     ____      ________________________________________
19   ____     ____      ________________________________________
20               Signed under the pains and penalties of
21   perjury this ____ day of _________________ 2019.
22

23               _____________________________________
24                           MAURICE J. SPLAINE



                              Dunn Reporting Services, Inc.
                                   617-422-0005
Case 1:18-cv-11187-FDS Document 31-3 Filed 05/13/19 Page 189 of 189


                                                                      189
                COMMONWEALTH OF MASSACHUSETTS
                        MIDDLESEX COUNTY


            I, JENNIFER M. VAILLANCOURT, Professional
Shorthand Reporter and Notary Public in and for the
Commonwealth of Massachusetts, do hereby certify that
the deponent whose deposition is hereinbefore set
forth was duly sworn and that such deposition is a
true record of the testimony given by the deponent.
            I further certify that I am neither related
to nor employed by any of the parties in or counsel to
this action, nor am I financially interested in the
outcome of this action.
            In witness whereof, I have set my hand and
seal this 16th day of January, 2019.


            ______________________________
            Jennifer M. Vaillancourt, Notary Public in
            and for the Commonwealth of Massachusetts.
            My Commission Expires June 29, 2023.




                         Dunn Reporting Services, Inc.
                              617-422-0005
